    Case 20-30149         Doc 72       Filed 02/17/20 Entered 02/17/20 19:36:08                      Desc Main
                                        Document     Page 1 of 70




                     IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
    _________________________________________
                                              )
    In re:                                    )  Chapter 11 (Joint Administration)
                                              )
    SD-Charlotte, LLC, et al.,1               )  Case No. 20-30149
                                              )
                  Debtors.                    )
                                              )
    _________________________________________ )


 DEBTORS’ MOTION FOR ORDERS (I)(A) APPROVING BIDDING PROCEDURES
AND AUCTION AND (B) SCHEDULING SALE HEARING AND APPROVING NOTICE
         THEREOF; (II) AUTHORIZING THE SALE OF ALL OF THE
 DEBTORS’ ASSETS RELATED TO THE SONIC DRIVE-IN RESTAURANTS FREE
     AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER
  INTERESTS; (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF
       CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES;
                   AND (IV) GRANTING RELATED RELIEF

                    SD-Charlotte, LLC, on behalf of itself and its affiliated debtors and debtors-in-

    possession in the above-captioned cases (collectively, the “Debtors”), hereby submits this

    motion (this “Motion”) for entry of orders (I)(A) approving bidding procedures and related

    auction and (B) scheduling a sale hearing and approving notice thereof; (II) authorizing the sale

    of substantially all of the Debtors’ assets related to the Sonic Drive-In restaurants free and clear

    of all liens, claims, encumbrances, and other interests; (III) authorizing the assumption and

    assignment of certain executory contracts and unexpired leases and establishing procedures to

    determine cure amounts and establishing deadlines for objections with respect thereto; and (IV)

    granting related relief. In support of this Motion, the Debtors respectfully represent as follows:



1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-Charlotte,
LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC (8294) and
Southern Deli Holdings, LLC (9425).
     Case 20-30149           Doc 72       Filed 02/17/20 Entered 02/17/20 19:36:08       Desc Main
                                           Document     Page 2 of 70



                                              Jurisdiction and Venue

           1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2).

           2.       The statutory predicates for the relief requested herein are sections 105(a), 363,

364, 365, 503, 507 and 554 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”) and Rules 6004 and 6006 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”).

                                                     Background

           3.       On February 7, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11

Cases”) in the United States Bankruptcy Court for the Western District of North Carolina (the

“Court”). The Debtors continue to operate their businesses and manage their properties as debtors-

in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner

has been appointed in these Chapter 11 Cases. As of the date hereof, no creditors’ committee has

been appointed.

           4.       Factual background relating to the Debtors’ businesses, capital structure, and the

circumstances leading to the commencement of these Chapter 11 Cases is set forth in detail in the

Declaration of Brian Rosenthal in Support of the Debtors’ Chapter 11 Petitions and Requests for

First Day Relief (the “First Day Declaration”) [Doc. No. 17] and is incorporated herein by

reference.2




2
    Terms not defined herein are ascribed to in the First Day Declaration.

                                                            2
  Case 20-30149        Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                                    Document     Page 3 of 70



       5.      Concurrently herewith, the Debtors are filing their Motion to Shorten Notice with

Respect to Debtors’ Motion for Orders (I)(A) Approving Bidding Procedures and Auction and (B)

Scheduling Sale Hearing and Approving Notice Thereof; (II) Authorizing the Sale of Substantially

All of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and Other Interests;

(III) Authorizing the Assumption and Assignment of Certain Executory Contracts; and (IV)

Granting Related Relief (the “Motion to Shorten Notice”) seeking to shorten the notice period

for a hearing on this Motion.

                                Facts Specific to the Relief Requested

       6.      SD-Charlotte, LLC and SD-Missouri, LLC (collectively, the “Selling Debtors”)

acquired all seventy-three of their Sonic Drive-In restaurants from previous unaffiliated owners

through three separate acquisition transactions that occurred between May 30, 2017 and May 30,

2018. The Selling Debtors’ Sonic Drive-In restaurants are subject to franchise agreements with

Sonic Industries LLC and Sonic Franchising LLC (together, “Sonic Corporate”). The Selling

Debtors’ rights, title and interests in and relating to their seventy-three Sonic Drive-In restaurants

and the assets relating thereto are referred to herein, collectively, as the “Sonic Assets”.

       7.      As detailed in the First Day Declaration, during the 18 months leading up to the

Petition Date, the Debtors faced increasingly heavy liquidity pressures arising from a confluence

of factors that included the leveraged acquisitions of their Sonic Assets, an unexpected $7,000,000

tax bill relating to a sale and leaseback transaction, a highly seasonal business environment and

obligations under numerous merchant cash advance agreements.

       8.      During the latter half of 2019, the Debtors pursued a sale process for their Sonic

Assets. This sale process reached advanced stages in November and December 2019, but

ultimately failed to close. Among other issues, the potential purchaser’s diligence process

identified liens filed in favor of parties other than the Debtors’ Prepetition Secured Lender, and
                                                  3
  Case 20-30149        Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08               Desc Main
                                   Document     Page 4 of 70



concerns arose over the ability of the Debtors to convey their interests in the Sonic Assets free and

clear of encumbrances.

         9.    As noted in the First Day Declaration, the Debtors filed these Chapter 11 Cases with

the goal of (a) avoiding interruptions in the operations of their restaurants and a liquidation of their

businesses that would have depleted most of the value of their estates; and (b) pursuing competitive,

value-maximizing sales of their assets as going concerns through a competitive auction process

under section 363 of the Bankruptcy Code. Indeed, this concern for an expeditious sale of the Sonic

Assets is reflected in the Court’s approval of the Debtors’ postpetition financing facility (the “DIP

Facility”) with SRI Holding Company, an affiliate of Sonic Corporate (the “DIP Lender”), which

established a timeframe enabling the Debtors to execute on the sale of the Sonic Assets without

creating undue risk of loss to the DIP Lender. See Order Referencing Motion for Debtor-In-

Possession Financing [Docket No. 59]. This timeframe includes certain key dates and deadlines,

including milestones established under the DIP Facility (the “Milestones”) as discussed further

below.

         10.   Toward these ends, prior to filing these Chapter 11 Cases, the Debtors and another

affiliate of Sonic Corporate, SRI Operating Company (the “Stalking Horse Bidder”), along with

the Debtors’ prepetition secured lender, Bridge Funding Group, Inc. (the “Prepetition Secured

Lender”), engaged in good-faith negotiations for the purchase of the Sonic Assets by the Stalking

Horse Bidder. The parties reached an agreement on the salient terms and conditions for a stalking

horse asset purchase agreement and are currently in the process of finalizing a definitive agreement,

subject to this Court’s approval. The Debtors expect to file a supplement to this Motion containing

such a definitive agreement (the “Stalking Horse Agreement”) on or before February 21, 2020.




                                                   4
  Case 20-30149        Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08               Desc Main
                                    Document     Page 5 of 70



        11.     The Debtors are also in ongoing discussions with a potential stalking horse bidder

for their MOD Pizza restaurants as well other potential bidders for both their Sonic Assets and

MOD Pizza assets. The sale of the MOD Pizza restaurants will be addressed through a separate

motion before the Court. The Debtors’ primary value is in their continued operations, and the

Stalking Horse Bidder is interested in acquiring the Sonic Assets as going-concern restaurants with

active employee workforces.

        12.     The Debtors are prepared to meet their obligations to their stakeholders and under

the DIP Facility by executing on the final phases of the sale process for the Sonic Assets, which

will include postpetition marketing campaigns consistent with the terms of the Bidding Procedures.

Additionally, the Prepetition Secured Lender and the DIP Lender, who respectively hold the senior

liens encumbering the Sonic Assets, each support the Debtors’ pursuit of the sale of the Sonic Assets

to the Stalking Horse Bidder (or another bidder that presents a higher or otherwise better offer) and

the related relief requested in this Motion.

        13.     Based on the foregoing and the facts referenced in the First Day Declaration, the

Debtors believe that the best available means of maximizing the value of the Sonic Assets is to

conduct the sale process described herein and attempt to increase recoveries through a competitive

auction process for the Sonic Assets on the proposed timeline. In furtherance thereof, the Debtors

have engaged Peak Franchise Capital, an investment banker with extensive experience in selling

franchisee assets in a restructuring, to assist with soliciting bidders and potential parties in interest

to create a competitive auction process contemplated by the Bidding Procedures (defined below).

The Debtors also seek authority, with the consent of the DIP Lender and Prepetition Secured

Lender, to provide the Stalking Horse Bidder with certain customary bid protections, including a

breakup fee and expense reimbursement.



                                                   5
  Case 20-30149        Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08           Desc Main
                                   Document     Page 6 of 70



       14.       The Debtors propose that the hearing to approve the Bidding Procedures be held on

March 4, 2020 at 2:00 p.m. (EST) (the “Bidding Procedures Hearing”), with objections to the

Bidding Procedures, if any, to be filed on or before February 28, 2020 at 4:00 p.m. (EST) (the

“Bidding Procedures Objection Deadline”). The Debtors propose that the bid deadline be set for

March 24, 2020 at 4:00 p.m. (EDT) (the “Bid Deadline”), and that the auction of the Selling

Debtors’ Sonic Assets (the “Auction”), if required, be scheduled for April 1, 2020 at 10:00 a.m.

(EDT). The Debtors propose that the Court hold the hearing to approve the sale and enter the Sale

Order (the “Sale Hearing”) on April 8, 2020 at 10:00 a.m (EDT) with objections to the relief

requested in the Sale Order (other than with respect to the conduct of the Auction), if any, to be

filed on or before April 3, 2020 at 4:00 p.m. (EDT) and objections to the conduct of the Auction,

if any, to be filed prior to the commencement of the Sale Hearing. Further, pursuant to their post-

petition financing agreement, the Debtors have agreed to close a sale by no later than [April 12,

2020] (the “Sale Closing Date”).

                                         Relief Requested

       15.       Pursuant to sections 105, 363 and 365 of the Bankruptcy Code and Rules 2002,

6004, 6006, 9007, 9008 and 9014 of the Bankruptcy Rules, the Debtors hereby seek entry of

the following:

                 a.     an order (the “Bidding Procedures Order”), substantially in the form
                        attached hereto as Exhibit A, granting the following relief:

                        i.      approving the procedures, substantially in the form attached to the
                                Bidding Procedures Order as Exhibit 1 (the “Bidding
                                Procedures”), to be used in connection with one or more sales
                                (each, a “Sale Transaction”) of the Sonic Assets;

                        ii.     approving the form of the notice attached to the Bidding Procedures
                                Order as Exhibit 2 (the “Notice of Auction and Sale Hearing”) of
                                the deadline to bid on the Sonic Assets;



                                                 6
Case 20-30149   Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08           Desc Main
                            Document     Page 7 of 70



                 iii.    authorizing the Debtors to enter into the Stalking Horse Agreement
                         with the Stalking Horse Bidder (the bid of the such Stalking Horse
                         Bidder under the Stalking Horse Agreement, a “Stalking Horse
                         Bid”), and to provide certain Stalking Horse Protections (as defined
                         below), including a Break-Up Fee (as defined below), to the
                         Stalking Horse Bidder in connection therewith;

                 iv.     scheduling (A) the Auction at 10:00 a.m. (EDT) on April 1,
                         2020_and (B) the Sale Hearing at 10:00 a.m. (EDT) on April 8,
                         2020;

                 v.      approving procedures for the assumption and assignment of
                         executory contracts and unexpired leases (collectively, the
                         “Contracts”) in connection with any Sale Transaction (the
                         “Assumption and Assignment Procedures”);

                 vi.     approving the form and manner of notice to each relevant non-
                         debtor counterparty to a Contract (each, a “Counterparty”) of (A)
                         the Debtors’ calculation of the amount necessary to cure any
                         defaults under an applicable Contract (the “Cure Amounts”) and
                         (B) certain other information regarding the potential assumption and
                         assignment of Contracts in connection with a Sale Transaction,
                         substantially in the form attached to the Bidding Procedures Order
                         as Exhibit 3 (the “Notice of Assumption and Assignment”) and
                         granting related relief; and

          b.     one or more orders (each, a “Sale Order”), the form of which to be provided
                 as a supplement to this Motion prior to the Sale Hearing, granting the
                 following relief:

                 i.      authorizing one or more Sale Transactions for the sale of the Sonic
                         Assets free and clear of all liens, claims, interests and
                         encumbrances, except certain permitted encumbrances as
                         determined by the Debtors and any Successful Bidder (as defined
                         below), with liens to attach to the proceeds of the applicable Sale
                         Transaction;

                 ii.     authorizing the assumption and assignment of certain Contracts in
                         connection with an applicable Sale Transaction; and

                 iii.    granting related relief.

    16.   The Milestones include the following key dates and deadlines:




                                            7
  Case 20-30149       Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                                  Document     Page 8 of 70



                  SALE PROCESS KEY DATES AND DEADLINES


 March 4, 2020 at 2:00 p.m. (EST)           Bidding Procedures Hearing



 March 6, 2020                              Deadline to obtain entry of the Bidding Procedures
                                            Order


 March 24, 2020 at 4:00 p.m. (EDT)          Bid Deadline


 April 2, 2020                              Auction, if necessary


 April 8, 2020 at 10:00 a.m. (EDT)          Sale Hearing


 April 12, 2020                             Deadline for Closing of Sale Transaction


                  Stalking Horse Agreement and Stalking Horse Protections

       17.     As detailed above, the Debtors and the Stalking Horse Bidder are negotiating a

Stalking Horse Agreement to which the Selling Debtors would sell, transfer and assign the Sonic

Assets (the “Sale”) to the Stalking Horse Bidder for a base purchase price of $15,000,000 and the

assumption of certain liabilities as will be set forth in the Stalking Horse Agreement (the “Stalking

Horse Purchase Price”). Upon Court approval of the Stalking Horse Protections (as defined

below), the Stalking Horse Bidder will enter into definitive sale documentation containing

customary terms and conditions and will provide to the Debtors a good faith deposit in the amount

of $1,500,000 (the “Deposit”) to be held in escrow pursuant to an escrow agreement. At the closing

of the Sale to the Stalking Horse Bidder, the Deposit shall be applied against the Stalking Horse

Purchase Price.




                                                 8
  Case 20-30149       Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                                  Document     Page 9 of 70



       18.     In exchange for the Stalking Horse Purchase Price, the Stalking Horse Bidder will

purchase substantially all of the Sonic Assets, including, without limitation, all owned personal

property, equipment, inventory, accounts, accounts receivable and intellectual property owned by

the Selling Debtors necessary to operate the Sonic Drive-In locations free and clear of any and all

claims, liens and encumbrances. Further, the Stalking Horse Bidder intends to retain current

employees at these locations to operate the restaurants, but such employment will be “at will” and

otherwise subject to the provisions set forth in the Stalking Horse Agreement.

       19.     A summary of other terms that will be included in the definitive Stalking Horse

Agreement, which the Debtors expect to file as a supplement to this Motion on or before February

21, 2020 is substantially as follows:

               a.      Bankruptcy Approval. The Sale would be consummated only following
                       competitive bidding pursuant to the Bidding Procedures and approval by
                       this Court pursuant to a Sale Order.

               b.      Closing Date. Closing of a transaction with the Successful Bidder(s) would
                       occur on or before April 12, 2020.

               c.      Covenants. Prior to consummation of the Sale or the termination or
                       expiration of the Stalking Horse Agreement, the Selling Debtors would be
                       required, among other things, to maintain operations through the date of the
                       closing of the Sale.

               d.      Stalking Horse Protections. If the Stalking Horse Bidder is not the
                       successful bidder or the Stalking Horse Agreement is terminated as set forth
                       in Section 3.4(b)-(m) or (o) therein, the Stalking Horse Bidder will be
                       entitled to (i) an aggregate break-up fee equal to $450,000, solely to the
                       extent that the final order approving the Debtors’ postpetition financing
                       from the DIP Lender does not provide for a “roll-up” of the Prepetition
                       Advance due and owing by SD-Missouri to the Stalking Horse Bidder (the
                       “Break-Up Fee”) and (ii) the aggregate amount of the reasonable charges,
                       costs, fees, payments, and expenses (including, without limitation, all
                       reasonable fees, expenses and disbursements of any representatives of the
                       Stalking Horse Bidder) paid or incurred by or on behalf of Stalking Horse
                       Bidder relating to or in connection with its bid, to the extent not otherwise
                       paid, which such amount shall be estimated and communicated to the
                       Qualified Bidders on or prior to the Auction (the “Expense
                       Reimbursement,” and together with the Break-Up Fee, the “Stalking

                                                 9
     Case 20-30149          Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08         Desc Main
                                        Document      Page 10 of 70



                            Horse Protections”).3 The Stalking Horse Protections shall be payable as
                            provided for pursuant to the terms of the Stalking Horse Agreement.

                    e.      Priority Status. The Debtors have agreed that their obligation to pay the
                            Stalking Horse Protections pursuant to the Stalking Horse Agreement shall
                            survive termination of the Stalking Horse Agreement, and, to the extent
                            owed by the Debtors, constitute an administrative expense claim under
                            sections 503(b) and 507 of the Bankruptcy Code against the Selling
                            Debtors, and, notwithstanding section 507(a) of the Bankruptcy Code, be
                            payable in accordance with the terms and conditions of the Stalking Horse
                            Agreement and the Bidding Procedures Order.

                    f.      Assumed Liabilities. As will be set forth definitively in the Stalking Horse
                            Agreement, the Stalking Horse Bidder reserves the right to have the Debtors
                            assume and assign any Contracts. For the avoidance of doubt, if any
                            Contracts are assigned to the Stalking Horse Bidder, the Stalking Horse
                            Bidder shall be responsible for and pay all Cure Amounts in cash in addition
                            to the Stalking Horse Purchase Price. Notwithstanding the above, all
                            assumed real property lease Cure Amounts shall be the sole and exclusive
                            responsibility of the Selling Debtors.

           20.      The Sale is subject to higher or otherwise better offers pursuant to the Bidding

Procedures. Based on their business judgment, the Debtors believe that the proposed structure of

the Bidding Procedures will facilitate a full and fair process that will maximize the realized value

of the Sonic Assets for the benefit of the Debtors and their estates and creditors, while also

compensating the Stalking Horse Bidder for its efforts and agreements to date. The Stalking Horse

Bidder has already devoted considerable time, money and effort in pursuit of the Sale and is likely

to expend additional resources throughout the sale process for the Sonic Assets. The Debtors, the

Stalking Horse Bidder and the Prepetition Secured Lender have negotiated in good faith regarding

the Sale, and have developed a definitive term sheet that will serve as the basis for the Stalking

Horse Agreement. The Debtors assert that the Stalking Horse Agreement, which the Debtors

expect to file on or before February 21, 2020, is in the best interests of the Debtors and their estates

and creditors. Moreover, the Debtors have determined that the Stalking Horse Agreement will


3
    NTD: Without a cap the Court will not approve.

                                                     10
     Case 20-30149         Doc 72       Filed 02/17/20 Entered 02/17/20 19:36:08                      Desc Main
                                        Document      Page 11 of 70



further the goals of the Bidding Procedures by setting a floor which all other bids must exceed and

establishing a foundation for a competitive bidding process.

           21.     Based on the foregoing, the Debtors seek approval from this Court of the Stalking

Horse Protections and the allowance thereof as an administrative claim under Section 507(b) and

503(b) of the Bankruptcy Code against the Debtors’ bankruptcy estates.


                                            The Bidding Procedures

           A.      Overview

           22.     The Bidding Procedures are designed to promote a competitive and expedient sale

process for the Sonic Assets. If approved, the Bidding Procedures will allow the Debtors to solicit

and identify bids from potential buyers that constitute the highest or best offer for the Sonic Assets

on a schedule consistent with the Milestones and the Debtors’ chapter 11 strategy. As the Bidding

Procedures are attached to the Bidding Procedures Order, they are not herein restated in their

entirety. Certain key terms of the Bidding Procedures for potential bidders to submit a bid (each a

“Bid”) that satisfy the terms for a qualified bid are highlighted in the chart below:4




                           MATERIAL TERMS OF THE BIDDING PROCEDURES5

    Provisions       A. Due Diligence. Each Potential Bidder (as defined below) must execute a
    Governing           confidentiality agreement with the Debtors.
    Qualification of
    Bidders and      B. Bid Deadline. Qualified Bids due by 4:00 p.m. (EDT) on March 24, 2020
    Qualified Bids




4
  This summary is qualified in its entirety by the provisions of the Bidding Procedures. To the extent that there is any
inconsistency between the terms of the Bidding Procedures and this summary, the terms of the Bidding Procedures
shall control. Capitalized terms used but not defined prior to or in this summary shall have the respective meanings
ascribed to such terms later in the Motion or in the Bidding Procedures, as applicable.
5
    NTD: To be updated once the Bidding Procedures are finalized.

                                                          11
Case 20-30149     Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                            Document      Page 12 of 70


                C. Qualified Bidder Requirements. All persons, other than the Stalking
                   Horse Bidder, who wish to participate in the bidding process (a “Potential
                   Bidder”) must deliver the following to the Notice Parties to be a
                   “Qualified Bidder”:
                                 (i)   written disclosure of the identity of the Potential
                       Bidder;

                               (ii) information sufficient to demonstrate the Potential
                       Bidder has the financial wherewithal to consummate the proposed
                       Sale Transaction; and

                                 (iii) an executed confidentiality agreement.

            As used herein, “Notice Parties” means, collectively: (i) counsel for the
            Debtors; (ii) counsel for the DIP Lender and Stalking Horse Bidder; (iii)
            counsel for the Prepetition Secured Lender; and (iv) counsel for the Official
            Committee of Unsecured Creditors (the “Committee”), if any.


                D. Qualified Bid Requirements. To be a “Qualified Bid”, a Bid must be
                   submitted by a Qualified Bidder and the Debtors determine, in
                   consultation with (i) the Prepetition Secured Lender, (ii) the Committee,
                   (iii) the DIP Lender and (iv) and Sonic Holding Company, as franchisor
                   (“Sonic” and together with the Prepetition Secured Lender, the
                   Committee and the DIP Lender, the “Consultation Parties”), that such
                   Bid complies with all of the following:
                              a. it states whether such Bid is an offer to purchase, in cash,
                                 through a credit bid or a combination of both, all or a
                                 portion of the Sonic Assets upon terms and conditions no
                                 less favorable to the Debtors than those in the Stalking
                                 Horse Agreement;

                              b. if such Bid offers to purchase only a portion of the Sonic
                                 Assets, the value of such Bid, in combination with the value
                                 of other Bids for other Sonic Assets, must exceed the
                                 Minimum Initial Overbid Amount;

                              c. such Bid includes a signed writing stating that it is
                                 irrevocable until the selection of the Successful Bidder;
                                 provided that if such bidder is the Back-Up Bidder, its Bid
                                 will remain irrevocable until the later of (i) the closing of
                                 the Sale to the Successful Bidder or the Back-Up Bidder,
                                 and (ii) the date that is twenty (20) days after the Sale
                                 Hearing;

                              d. it includes confirmation such bidder has all necessary
                                 internal and shareholder approvals upon making the Bid,


                                            12
Case 20-30149   Doc 72   Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                         Document      Page 13 of 70



                             and there are no conditions precedent to such Qualified
                             Bidder’s ability to enter into a definitive agreement;

                          e. it includes a duly authorized and executed copy of an asset
                             purchase agreement, including the purchase price for the
                             Sonic Assets (the “Purchase Price”) and a copy marked to
                             show amendments and modifications to the Stalking Horse
                             Agreement (an “Asset Purchase Agreement”);

                          f. it includes information sufficient to establish the ability of
                             the Qualified Bidder to consummate the proposed Sale, pay
                             the Purchase Price and any Cure Amounts and consummate
                             the transaction contemplated by the Asset Purchase
                             Agreement;

                          g. it has a value to the Debtors that is greater than the sum of
                             the Stalking Horse Agreement, plus the Stalking Horse
                             Protections, plus $250,000 (the “Minimum Initial
                             Overbid Amount”);

                          h. it identifies which Contracts will be assumed and details the
                             Qualified Bidder’s proposal for the treatment of Cure
                             Amounts and the provision of Adequate Assurance
                             Information;

                          i. if such Qualified Bidder is not already an approved Sonic
                             franchisee, the Bid should include Adequate Assurance
                             Information for the Sonic franchise agreements that is
                             customarily required by Sonic in connection with its
                             franchisee approval process;

                          j. it includes an acknowledgment and representation that such
                             Qualified Bidder (i) has had an opportunity to conduct due
                             diligence prior to making its offer; (ii) has relied solely on
                             its due diligence in making its Bid; (iii) has not relied on
                             any anything or anyone in making its Bid or in connection
                             with the Auction except as expressly stated in the Asset
                             Purchase Agreement; and (iv) is not entitled to any expense
                             reimbursement, break-up fee, or similar type of payment in
                             connection with its Bid;

                          k. it includes evidence that such Qualified Bidder has
                             corporate authorization and approval with respect to the
                             submission, execution, delivery and closing of the Asset
                             Purchase Agreement;




                                       13
Case 20-30149     Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                             Document      Page 14 of 70



                              l. it is accompanies by a good faith deposit in an amount equal
                                 to 10% of the Purchase Price (a “Good Faith Deposit”);

                              m. it contains a detailed description of how the Qualified
                                 Bidder intends to treat current employees of the Selling
                                 Debtors; and

                              n. it is received prior to the Bid Deadline of March 24, 2020
                                 at 4:00 p.m. (EDT).

               Notwithstanding the foregoing, the Stalking Horse Bidder shall be deemed a
               Qualified Bidder, and the Stalking Horse Agreement will be deemed a
               Qualified Bid, for all purposes in connection with the bidding process, the
               Auction, and the Sale without compliance with the above enumerated
               requirements.

Modification    The Bidding Procedures sets forth the Debtors’ reservation of rights to, in
of Bidding      their reasonable business judgment, in a manner consistent with their
Procedures      fiduciary duties and applicable law, and after consulting with the
                Consultation Parties, modify the Bidding Procedures, including, among other
                things, extend or waive deadlines or other terms and conditions set forth
                therein; adopt new rules and procedures for conducting the bidding and
                Auction process; if applicable, provide reasonable accommodations to a
                Stalking Horse Bidder; or otherwise modify the Bidding Procedures to
                further promote competitive bidding for and maximizing the of value of the
                Sonic Assets.

Closing with    The Bidding Procedures sets forth the primary requirements with
Alternative     respect to Back-Up Bids.
Back- up
Bidders         Prior to the conclusion of the Auction, the Debtors (in consultation with the
                Consultation Parties) will review the Qualified Bids submitted at the Auction
                and determine which offer is the highest or otherwise best offer (one or more
                such bids, collectively the “Successful Bid” and the bidder(s) making such
                bid(s), collectively, the “Successful Bidder”) and communicate to the
                Auction Participants the identity of the Successful Bidder and the details of
                the Successful Bid.

                In determining the Successful Bid, the Debtors will consider, inter alia the
                following factors;

                      •    Total expected consideration to be received by the Debtors;

                      •    Likelihood of bidder’s ability to close the Sale Transaction and
                           the timing thereof;

                      •    Qualified Bidder’s ability to satisfy necessary approvals and the
                           timing of such approvals; and


                                            14
Case 20-30149     Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                             Document      Page 15 of 70



                       •   The expected net benefit to the Debtors’ estates.

                The Qualified Bidder with the next highest or otherwise best Qualified Bid
                will be required to serve as the back-up bidder (“Back-Up Bidder”). The
                Back-Up Bidder’s bid will remain open and irrevocable until the later to occur
                of twenty (20) days after the Sale Hearing and closing on the Successful Bid
                with the Successful Bidder; provided, unless stated on the record at the
                Auction, the Stalking Horse Purchaser agrees that if it is not the Successful
                Bidder at the Auction, it will serve as the Back-Up Bidder on the terms set
                forth in the Stalking Horse Agreement (and not any subsequent bids made by
                Stalking Horse Purchaser at the Auction), in the event the Successful Bidder
                fails to consummate the Sale. If the Successful Bidder fails to consummate
                the Sale, the Back-Up Bidder will be deemed to be the new Successful Bidder,
                and the Debtors will be authorized and directed to consummate the Sale with
                the Back-Up Bidder without further order of the Court.

Provisions       The Bidding Procedures sets forth the procedures governing the
Governing the    Auction.
Auction
                If the Debtors receive one or more Qualified Bids in addition to the Stalking
                Horse Agreement, the Debtors will conduct an Auction of the Sonic Assets,
                which shall take place at 10:00 a.m. (EDT) on April 1, 2020, at the offices of
                Moore & Van Allen PLLC, 100 North Tryon Street, Suite 4700, Charlotte,
                North Carolina 28202, or such other date, time and location as shall be timely
                communicated to all entities entitled to attend the Auction. The Auction,
                which shall be recorded and transcribed, shall run in accordance with the
                following procedures:

                               a. only the Debtors, the Stalking Horse Bidder, any other
                                  Qualified Bidder that has timely submitted a Qualified Bid,
                                  the Prepetition Secured Lender, the DIP Lender, Sonic and
                                  the Committee, and the advisors to each of the foregoing
                                  shall attend the Auction in person;

                               b. only the Stalking Horse Bidder and such other Qualified
                                  Bidders who have timely submitted Qualified Bids will be
                                  entitled to make any subsequent bids at the Auction;

                               c. the Stalking Horse Bidder will, notwithstanding the
                                  elements of the Stalking Horse Purchase Price, be entitled
                                  to make subsequent bids for all or substantially all or any
                                  combination of the Sonic Assets comprised of further credit
                                  bids, cash, additional or different consideration of any type,
                                  or any combination of the foregoing;

                               d. each Qualified Bidder shall be required to confirm that it
                                  has not engaged in any collusion, within the meaning of


                                            15
Case 20-30149   Doc 72   Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                         Document      Page 16 of 70



                             section 363(n) of the Bankruptcy Code with respect to any
                             Bids submitted or not submitted in connection with the
                             Sale;

                          e. at least one (1) business day prior to the Auction, each
                             Qualified Bidder who has timely submitted a Qualified Bid
                             must inform the Debtors whether it intends to attend the
                             Auction and all Qualified Bidders wishing to attend the
                             Auction must have at least one individual representative
                             with authority to bind such Qualified Bidder in attendance
                             at the Auction in person; provided that in the event a
                             Qualified Bidder elects not to attend the Auction, such
                             Qualified Bidder’s Qualified Bid shall nevertheless remain
                             fully enforceable against such Qualified Bidder until the
                             selection of the Successful Bidder and Back-Up Bidder at
                             the conclusion of the Auction. At least one (1) business day
                             prior to the Auction, the Debtors will provide copies of the
                             Qualified Bid, or combination of Qualified Bids, which the
                             Debtors believe, after consultation with the Consultation
                             Parties, is the highest or otherwise best offer for all or any
                             portion of the Sonic Assets (the “Starting Bid”) to the
                             Stalking Horse Bidder and all other Qualified Bidders who
                             have timely submitted Qualified Bids. For the avoidance
                             of doubt, the Starting Bid may comprise multiple Qualified
                             Bids if bids are submitted for less than all of the Sonic
                             Assets, so long as the aggregate consideration paid in
                             connection with such multiple Qualified Bids, taken
                             together, represents the highest and best offer for the Sonic
                             Assets;

                          f. all Qualified Bidders who have timely submitted Qualified
                             Bids will be entitled to be present for all Subsequent Bids
                             (as defined below) at the Auction and the actual identity of
                             each Qualified Bidder will be disclosed on the record at the
                             Auction;

                          g. the Debtors, after consultation with the Consultation
                             Parties, may modify, employ and announce at the Auction
                             additional or amended procedural rules that are reasonable
                             under the circumstances for conducting the Auction,
                             provided that such rules (i) are not inconsistent with the
                             Bidding Procedures, the Bankruptcy Code, or any order of
                             the Court entered in connection herewith; and (ii) are
                             disclosed to each Qualified Bidder attending the Auction;
                             and



                                       16
  Case 20-30149        Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08               Desc Main
                                   Document      Page 17 of 70



                                    h. bidding at the Auction will begin with the Starting Bid and
                                       continue in bidding increments (each, a “Subsequent Bid”)
                                       providing a net value to the Debtors’ estates of at least
                                       $100,000 above the prior bid. After the first round of
                                       bidding and between each subsequent round of bidding, the
                                       Debtors, after consultation with the Committee (and to the
                                       extent that the Stalking Horse Bidder does not have a
                                       Subsequent Bid pending, the DIP Lender), shall announce
                                       the bid (and the value of such bid) that they believe to be
                                       the highest or otherwise best Bid (each, the “Leading
                                       Bid”).

                                    i. A round of bidding will conclude after each participating
                                       Qualified Bidder has had the opportunity to submit a
                                       Subsequent Bid with full knowledge of the Leading Bid.

                                    j. Except as specifically set forth in the Bidding Procedures,
                                       for the purpose of evaluating the value of the Purchase
                                       Price provided by each Subsequent Bid (including any
                                       Subsequent Bid by the Stalking Horse Bidder), the Debtors
                                       shall consider the Stalking Horse Protections as well as any
                                       additional liabilities to be assumed by a Qualified Bidder,
                                       and any additional costs which may be imposed on the
                                       Debtors.

                                    k. The Debtors may accept bids for any portion of the Sonic
                                       Assets, as well as bids for substantially all of the Sonic
                                       Assets; provided, however, that a Qualified Bid that offers
                                       to purchase only a portion of the Sonic Assets may only be
                                       part of the Successful Bid to the extent that the value of
                                       such Qualified Bid, in combination with the value of other
                                       Qualified Bids for other Sonic Assets, exceeds the value of
                                       any then-pending Qualified Bid for all or substantially all
                                       the Sonic Assets.



        B.      Sale Noticing and Objection Procedures

        23.     Given the desire to wind-down the Debtors’ businesses expeditiously and minimize

administrative expenses, on the one hand, and their desire to ensure a fair and transparent

opportunity for all potentially interested parties to participate in the sale process, on the other hand,

the Debtors propose that the Bidding Procedures, and related notice and other procedures set forth


                                                   17
  Case 20-30149      Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08                Desc Main
                                Document      Page 18 of 70



herein be implemented in connection with the marketing and sale of the Sonic Assets. The Debtors

propose the following sale noticing and objection procedures (the “Objection Procedures”):

               SALE NOTICING AND OBJECTION PROCEDURES

                         No later than three business days after entry of the Bidding Procedures
                         Order, the Debtors shall cause the Notice of Auction and Sale Hearing,
                         attached as Exhibit 2 to the Bidding Procedures Order, and a copy of the
                         Bidding Procedures Order to be served by first class mail upon: (a) the
                         United States Bankruptcy Administrator for the Western District of North
                         Carolina; (b) the Debtors’ consolidated top forty (40) largest unsecured
                         creditors as set forth in the list filed with the Debtors’ petition; (c) counsel
                         to the Prepetition Secured Lender (d) counsel to the DIP Lender; (e)
                         counsel to the MCA Parties, if known; (f) the Securities and Exchange
 Sale Notice             Commission; (g) the Internal Revenue Service; (h) all non-Debtor parties
                         to the Contracts and any parties who are known to claim interests therein;
                         (e) all applicable federal, state, and local taxing authorities; (f) all
                         applicable county and state consumer protection agencies; (g) all
                         applicable state attorneys general; (h) all other government agencies
                         required to receive notice under the Bankruptcy Rules; (i) counsel to the
                         unsecured creditors committee, if one is appointed in these Chapter 11
                         Cases; and (j) all parties that have requested or that are required to receive
                         special notice pursuant to Bankruptcy Rule 2002.
                         Objections to the sale of the Sonic Assets, including any objection to (i)
                         a sale of Sonic Assets free and clear of all liens, claims, interests and
                         encumbrances pursuant to section 363(f) of the Bankruptcy Code and (ii)
                         the entry of any Sale Order must (A) be in writing and state, with
                         specificity, the legal and factual bases thereof and include any appropriate
                         documentation in support thereof; (B) be filed with the Court; and (C)
 Sale Objections         served no later than the later of (x) April 3, 2020 at 4:00 p.m. (EDT) and
                         (y) three business days prior to the Sale Hearing (the “Sale Objection
                         Deadline”) on the following parties: (i) counsel for the Debtors; (ii)
                         counsel for the DIP Lender and Stalking Horse Bidder; and (iii) counsel
                         for the Prepetition Secured Lender (collectively, the “Objection Notice
                         Parties”).


                         Any objections to the Stalking Horse Protections must (i) be in writing
 Stalking Horse          and state, with specificity, the legal and factual bases thereof and include
 Protection              any appropriate documentation in support thereof; (ii) filed with the
 Objections              Court; and (iii) served on the Objection Notice Parties by no later than
                         the Bidding Procedures Objection Deadline.




                                                 18
 Case 20-30149      Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08           Desc Main
                               Document      Page 19 of 70



                         Within two (2) business days after conclusion of the Auction, the
                         Successful Bidder shall complete and execute all agreements, contracts,
                         instruments and other documents necessary to consummate the
                         Successful Bid. Within two (2) business days after conclusion of the
                         Auction, the Debtors shall file a notice with the Court identifying the
                         Successful Bidder and the Back-Up Bidder.
Auction Results
                         The Debtors will sell the Sonic Assets to the Successful Bidder pursuant
                         to the terms of the Successful Bid upon the approval of such Successful
                         Bid by the Court at the Sale Hearing.
                         All Good Faith Deposits shall be returned to each bidder not selected by
                         the Debtors as the Successful Bidder or a Back-Up Bidder no later than
                         five (5) business days following the conclusion of the Auction


      24.     The Debtors submit that the Sale Noticing and Objection Procedures, coupled with

the Assumption and Assignment Procedures set forth below, constitute adequate and reasonable

notice of the key dates and deadlines and other important information regarding the sale process

for the Sonic Assets, including the Objection Deadlines (as defined below), the Bid Deadline and

the time and location of the Auction and Sale Hearing. Accordingly, the Debtors request that the

Court approve the form of Sale Notice, substantially in the form attached to the Bidding

Procedures Order as Exhibit 2 and find that the Sale Noticing and Objection Procedures comply

with the requirements of Bankruptcy Rule 2002.

                          Assumption and Assignment Procedures

      25.     In connection with any Sale Transaction, the Debtors may seek to assume and

assign to a Successful Bidder one or more Contracts. The Assumption and Assignment Procedures

are designed to, among other things, govern the Debtors’ provision of information sufficient to

demonstrate the Successful Bidder’s proposed form of, and ability to provide, adequate assurance

of future performance with respect to each Contract to be assumed and assigned (“Adequate




                                              19
 Case 20-30149      Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                              Document      Page 20 of 70



Assurance Information”) and notice of Cure Amounts to applicable Counterparties. The below

chart sets forth the Assumption and Assignment Procedures:

                             ASSUMPTION AND ASSIGNMENT
                                   PROCEDURES
                      Not later than the later of (x) March 7, 2020 and (y) three (3) business
                      days after the Court’s entry of the Bidding Procedures Order, the Debtors
                      will file with the Court and serve on each Counterparty to a Contract that
                      may be assumed in connection with any Sale Transaction and Notice of
Assumption and        Assumption and Assignment, which will (i) identify the applicable
Assignment Notice     Contracts; (ii) list the Debtors’ good-faith calculation of Cure Amounts
                      with respect to each Contract; (iii) expressly state that assumption or
                      assignment of a Contract is not guaranteed and is subject to Court approval
                      and (iv) prominently display the deadlines to file Cure Objections and
                      Adequate Assurance Objections (each as defined below).

                       Cure Objection Deadline. Any Counterparty to a Contract that wishes to
                       object to the Debtors’ proposed Cure Amounts (each such objection, a
                       “Cure Objection”) shall file with the Court and serve on the Objection
                       Notice Parties its Cure Objection, which must state, with specificity, the
                       legal and factual bases thereof and include any appropriate
                       documentation in support thereof, by no later than the earlier of (x)
                       fourteen (14) days after service of the Notice of Assumption and
                       Assignment; and (y) March 21, 2020, at 4:00 p.m. (EDT) (the “Cure
                       Objection Deadline”).

                       Resolution of Cure Objections. The Debtors (in consultation with the
                       Consultation Parties) and the objecting Counterparty shall first confer in
                       good faith to attempt to resolve the Cure Objection without Court
                       intervention.If the parties are unable to consensually resolve the Cure
                       Objection prior to the commencement of the Sale Hearing, the Court
Cure Objections        shall make all necessary determinations relating to the applicable Cure
                       Amounts and Cure Objection at a hearing scheduled pursuant to the
                       following paragraph. If a Cure Objection is resolved in a manner that is
                       not in the best interests of the Debtors and their estates, whether or not
                       such resolution occurs prior to or after the closing of the applicable Sale
                       Transaction, the Debtors may determine that any Contract subject to such
                       resolved Cure Objection will no longer be assumed and assigned
                       pursuant to the applicable Sale Transaction (subject to the terms of the
                       applicable Sale Transaction). All other objections to the proposed
                       assumption and assignment of the Debtors’ right, title and interest in, to
                       and under a Contract will be heard at the Sale Hearing.
                      Adjournment. If a timely filed Cure Objection cannot otherwise be
                      resolved by the parties, the Cure Objection may be heard at the Sale
                      Hearing, or, at the Debtors’ option, be adjourned to a subsequent hearing
                      (each such Cure Objection, an “Adjourned Cure Objection”). An
                      Adjourned Cure Objection may be resolved after the closing date of the
                      applicable Sale Transaction. Upon resolution of an Adjourned Cure
                      Objection and the payment of the applicable cure amount, if any, the

                                              20
Case 20-30149      Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                             Document      Page 21 of 70


                     applicable Contract that was the subject of such Adjourned Cure
                     Objection shall, as applicable, be deemed assumed and assigned to the
                     applicable Successful Bidder as of the closing date of the applicable Sale
                     Transaction.
                      Failure to Timely Object. If a Counterparty fails to file with the Court
                      and serve on the Objection Notice Parties a timely Cure Objection, the
                      Counterparty forever shall be barred from asserting any objection with
                      regard to the cost to cure any defaults under the applicable Contract. The
                      Cure Amounts set forth in the applicable Notice of Assumption and
                      Assignment shall be controlling and will be the only amount necessary
                      to cure outstanding defaults under the Contract and satisfy the
                      requirements of section 365(b) of the Bankruptcy Code, and the
                      Counterparty to the Contract shall be bound by and deemed to have
                      consented to the Cure Amounts.

                     Adequate Assurance Objection Deadline. Any Counterparty to a Contract
                     that wishes to object to the proposed assumption and assignment of the
                     Contract, the subject of which objection is a Successful Bidder’s (or any
                     other relevant assignee’s) proposed form of adequate assurance of future
                     performance (each such objection, an “Adequate Assurance
                     Objection”), shall file with the Court and serve on the Objection Notice
                     Parties an Adequate Assurance Objection, which must state, with
                     specificity, the legal and factual bases thereof and include any appropriate
                     documentation in support thereof, by no later than the later of (i) April 3,
                     2020, at 4:00 p.m. (EDT) and (ii) three business days prior to the Sale
                     Hearing (the “Adequate Assurance Objection Deadline” and, together
                     with the Cure Objection Deadline, the Sale Objection Deadline and the
                     Supplemental Sale Objection Deadline, the “Objection Deadlines”).

                   Resolution of Adequate Assurance Objections. The Debtors and the
Adequate Assurance objecting Counterparty shall first confer in good faith to attempt to
Objections         resolve the Adequate Assurance Objection without Court intervention. If
                   the parties are unable to consensually resolve the Adequate Assurance
                   Objection prior to the commencement of the Sale Hearing, the Adequate
                   Assurance Objection and all issues of adequate assurance of future
                   performance of the applicable Successful Bidder (or any other relevant
                   assignee) shall be determined by the Court at the Sale Hearing.
                     Failure to Timely Object. If a Counterparty fails to file with the Court and
                     serve on the Objection Notice Parties a timely Adequate Assurance
                     Objection, the Counterparty shall be forever barred from asserting any
                     objection to the assumption and/or assignment of the applicable Contract
                     with regard to adequate assurance of future performance. The applicable
                     Successful Bidder (or any other relevant assignee) shall be deemed to
                     have provided adequate assurance of future performance with respect to
                     the Contract in accordance with Bankruptcy Code section 365(f)(2)(B)
                     and, if applicable, Bankruptcy Code section 365(b)(3), notwithstanding
                     anything to the contrary in the Contract or any other document.




                                            21
  Case 20-30149       Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                                 Document      Page 22 of 70


                         Pursuant to the terms of a Stalking Horse Agreement or other asset
                         purchase agreement executed by the Debtors, a Successful Bidder may
                         have the right to, prior to the closing date of the applicable Sale
                         Transaction, designate (i) for assumption and assignment Contracts that
                         were not originally included in the Sonic Assets to be acquired in
                         connection with the applicable Successful Bid and (ii) Contracts that
                         previously were included in the Sonic Assets to be acquired in
                         connection with the applicable Successful Bid as “excluded assets” that
 Designation Rights      will not be assigned to or otherwise acquired by the Successful Bidder.
                         The Debtors will use commercially reasonable efforts to, as soon as
                         reasonably practicable after the Debtors receive notice of any such
                         designation, file with the Court, serve on the applicable Counterparties
                         and cause to be published on the website maintained by Bankruptcy
                         Management Solutions, Inc. d/b/a/ Stretto, the Debtors’ claims and
                         noticing agent in these Chapter 11 Cases, located at http://
                         https://cases.stretto.com/sdcharlotte (the “Stretto Website”) a notice of
                         such designation (each, a “Designation Notice”).
                         As soon as reasonably practicable after the closing of a Sale
                         Transaction, the Debtors will file with the Court, serve on the applicable
 Notice of Assumed       Counterparties and cause to be published on the Stretto Website, a
 Contracts               notice containing the list of Contracts that the Debtors assumed and
                         assigned pursuant to any asset purchase agreement with a Successful
                         Bidder.

                         The inclusion of a Contract or Cure Amounts with respect to any
                         Contract on any Notice of Assumption and Assignment or any Notice
                         of Auction Results, shall not constitute or be deemed a determination or
                         admission by the Debtors, any Successful Bidder or any other party that
 Reservation of          such Contract is an executory contract or an unexpired lease within the
 Rights                  meaning of the Bankruptcy Code, and shall not be a guarantee that such
                         Contract ultimately will be assumed or assigned. The Debtors reserve
                         all of their rights, claims and causes of action with respect to each
                         Contract listed on the aforementioned notices.


                            I.      APPLICABLE AUTHORITY

A. Bidding Procedures

       26.    Section 363(b)(1) of the Bankruptcy Code provides that, after notice and a hearing,

a debtor-in-possession “may use, sell, or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). A debtor-in-possession seeking bankruptcy court

approval to sell or otherwise dispose of estate property pursuant to section 363 must demonstrate

that the proposed disposition is supported by a sound business reason. See In re Charlotte

Commercial Group, Inc., No. B-01-52684 C-7W, 2002 WL 31055241 at *2 (Bankr. M.D.N.C.

                                                22
  Case 20-30149        Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08               Desc Main
                                  Document      Page 23 of 70



2002) (“The sale of an asset under section 363 requires a ‘sound business reason.’”) (citing In re

Lionel Corp., 722 F. 2d 1063, 1071 (2d Cir. 1983)); In re Chateaugay Corp., 973 F.2d 141, 145

(2d Cir. 1992) (bankruptcy court had discretion to approve section 363 sale based on finding that

“a good business reason existed to proceed with the sale”); In re Lionel Corp., 722 F. 2d at 1071

(establishing rule requiring that “a judge determining a section 363(b) application expressly find

from the evidence presented before him at the hearing a good business reason to grant such an

application.”); Stephens Indus. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986).

        27.     In general, “[a] debtor’s business decision [to monetize assets pursuant to section

363] should be approved by the court unless it is shown to be so manifestly unreasonable that it

could not be based upon sound business judgment, but only on bad faith, or whim or caprice.” In

re Aerovox, Inc., 269 B.R. 74, 80 (Bankr. D. Mass. 2001) (citations omitted). Moreover, a debtor

that presents a business justification for a section 363 sale is entitled to the benefit of the business

judgment rule, which raises “a presumption that in making a business decision the directors of a

corporation acted on an informed basis, in good faith and in the honest belief that the action was

in the best interests of the company.” Official Comm. of Subordinated Bondholders v. Integrated

Resources, Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992), citing Smith v. Van Gorkom, 488 A.2d 848,

872 (D. Del. 1985); Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984). The principles of the

business judgment rule, which were originally articulated by Delaware state courts, are strongly

applicable to the chapter 11 context and particularly so when the debtors (as here) are Delaware

limited liability companies organized under the laws of Delaware. See id.

        28.     Based on the foregoing, there is ample business justification to sell the Sonic Assets

in accordance with the Bidding Procedures. Based on the current circumstances of the Debtors, a

sale of the Sonic Assets pursuant to the Bidding Procedures will likely generate greater value for



                                                  23
  Case 20-30149       Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08           Desc Main
                                 Document      Page 24 of 70



the Debtors, their estates and their creditors than the continued use of such Sonic Assets by the

Debtors or post-conversion disposition of such Sonic Assets out of a Chapter 7 estate. Moreover,

the competitive auction structure of the proposed Bidding Procedures will maximize the return

from the sale by securing the highest or best offer available on the open market.

       29.     Notably, every potential buyer from whom the Debtors received serious

expressions of interest in purchasing some or all of the Sonic Assets specified a requirement that

the Debtors maintain ongoing operations and an ability to employ the Debtors’ current employees.

Therefore, significant considerations in the Debtors’ exercise of their business judgment to pursue

the Stalking Horse Bid and the Bidding Procedures proposed in this Motion included (a) the

Prepetition Secured Lender’s consent to limited use of cash collateral and the DIP Lender’s

funding of the DIP Facility in combination with pursuit of an expedited sale process based upon

the proposed sale of the Sonic Assets, and the (b) the willingness of the Stalking Horse Bidder to

undergo a bidding process in which other competing bids would be solicited and considered.

B.     Bid Protections

       30.     The Debtors believe that bid protections in the form of the Stalking Horse

Protections, consisting of a proposed Break-Up Fee in the amount of $450,000.00 (which is

contingent on such amount not being rolled up into the DIP Facility) and the Expense

Reimbursement (consisting of the reasonable charges, costs, fees, payments and expenses paid or

incurred by or on behalf of the Stalking Horse Bidder relating to or in connection with its bid),

was an essential motivating factor in the Stalking Horse Bidder’s decision to incur the costs of

submitting a bid for the Sonic Assets and negotiating the Stalking Horse Agreement. Considering

the substantial resources that have been expended by the Stalking Horse Bidder in furtherance of

the Sale Transaction, the Stalking Horse Protections are fair and reasonable. The Break-Up Fee is



                                                24
  Case 20-30149       Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                                 Document      Page 25 of 70



3.00% of the Stalking Horse Bid’s base purchase price of $15,000,000—falling squarely within

the standard range for these types of fees—and, unlike other break-up fees, is entirely contingent

upon the Prepetition Advance of $450,000 not being rolled into the DIP Facility. If the Prepetition

Advance is rolled into the DIP Facility, the only Stalking Horse Protections would be the Expense

Reimbursement. Absent this Court’s approval of the Stalking Horse Protections, the Debtors

believe that the Stalking Horse Bidder would decline to maintain its offer for the Sonic Assets

under the terms of the bid, which in turn would remove the minimum threshold return the Debtors

have negotiated and would decrease the likelihood that the Debtors will be able to obtain the

highest and best offer for the Sonic Assets.

       31.     Bid protections such as the Stalking Horse Protections are routinely approved in

the section 363 sale context by bankruptcy courts. Such provisions incentivize potential bidders to

dedicate the substantial amounts of time, resources and energy that are required to consummate an

acquisition of a debtor’s assets, in spite of the inherent risks and uncertainties of the chapter 11

process. See In re 995 Fifth Ave. Assocs., L.P., 96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989) (bid

protections may “be legitimately necessary to convince a white knight to enter the bidding by

providing some form of compensation for the risks it is undertaking” (citation omitted)).

Bankruptcy courts, including this Court, have approved similar bid protections. See e.g., In re

Schletter, Case No. 18-40169 (JCW) (Bankr. W.D.N.C. June 11, 2018) (3.00% break-up fee); In

re J.A. Jones, Inc., Case No. 03-33532 (JCW) (Bankr. W.D.N.C. 2003) (3.75% break-up fee).

       32.     Most courts apply the business judgment rule to bid protections with equal force as

to other aspects of a section 363 sale. See In re Global Crossing Ltd., 295 B.R. 726, 744 (Bankr.

S.D.N.Y. 2003) (“[N]o litigant has seriously argued the inapplicability of the business judgment

test, and if any such argument had been made, the Court would be compelled . . . to reject it.”);



                                                25
  Case 20-30149       Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                                 Document      Page 26 of 70



Integrated Resources, 147 B.R. at 660 (“[T]he business judgment rule does not become

inapplicable simply because a court decides a break-up fee is too large.”). Alternatively, at least

one Circuit Court has held that the administrative expense provisions of section 503(b) of the

Bankruptcy Code govern bid protections in the bankruptcy context and, accordingly, that bid

protections must provide some benefit to the debtor’s estate to merit court approval. Calpine Corp.

v. O’Brien Envtl. Energy, Inc., 181 F.3d 527, 533 (3d Cir. 1999). The Third Circuit specifically

identified at least two instances where bid protections can provide benefit to the estate. First, it

would be beneficial to an estate if “assurance of a break-up fee promoted more competitive

bidding, such as by inducing a bid that otherwise would not have been made and without which

bidding would have been limited.” Id. at 537. Second, if the availability of bidding incentives

induces a Bidder(s) to research the value of the debtor and submit a bid that serves as a minimum

or floor bid on which other Bidder(s)s can rely, “the Bidder(s) may have provided a benefit to the

estate by increasing the likelihood that the price at which the debtor is sold will reflect its true

worth.” Id.

       33.     The Fourth Circuit has not spoken to the issue of what standard should be applicable

to approval of bid protections. Nevertheless, whether evaluated under the business judgment rule

or the Third Circuit’s “benefit to the estate” standard, the Stalking Horse Protections pass muster.

The Stalking Horse Protections are incentive and compensation for the Stalking Horse Bidder to

act as a “stalking horse,” generating interest among potential participants in the Auction in spite

of the attendant risk that a higher or better offer could prevail. The Debtors’ decision to agree on

the terms and amount of the Stalking Horse Protections was made on the basis of information

gleaned from the Debtors’ own investigation after good-faith negotiations with the Stalking Horse

Bidder and in the honest belief that these protections will serve the best interests of the estates.



                                                26
  Case 20-30149       Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                                  Document      Page 27 of 70



Thus, based on their sound business judgment, the Debtors believe that the Stalking Horse

Protections are fair and reasonable in proportion to the time, effort, cost and expense that the

Stalking Horse Bidder has incurred in negotiating the bid and will incur in negotiating the Stalking

Horse Agreement and the aggregate consideration it has committed to pay thereunder.

       34.     Furthermore, the Break-Up Fee of approximately 3.0% of the purchase price is well

within the range of similar fees approved by bankruptcy courts in chapter 11 cases pursuant to

section 363. See e.g., In re Schletter, Case No. 18-40169 (JCW) (Bankr. W.D.N.C. June 11, 2018)

(3.00% break-up fee); In re J.A. Jones, Inc., Case No. 03-33532 (JCW) (Bankr. W.D.N.C. 2003)

(3.75% break-up fee); In re Genuity Inc., Case No. 02-43558 (PCB) (Bankr. S.D.N.Y. 2002)

(4.13% break-up fee); In re PSINet, Inc., Case No. 01-13213 (REG) (Bankr. S.D.N.Y. 2001)

(4.28% break-up fee); In re Teligent, Inc., Case No. 01-12974 (SMB) (Bankr. S.D.N.Y. 2001)

(1.3% to 4.25% break-up fee, depending on value of alternative transaction); In re Ameriserve,

Case No. 00-0358 (PJW) (Bankr. D. Del., September 27, 2000) (3.64% break-up fee); In re

FoxMeyer Corp. et al., Case No. 96-1329 (HSB) through 96-1334 (HSB) (Bankr. D. Del., Oct. 9,

1996) (7.47% break-up fee); In re Edison Bros. Stores. Inc. et al., Case No. 95-1354 (PJW) (Bankr.

D. Del., Dec. 29, 1995) (3.5% break-up fee).

       35.     In sum, the Debtors’ ability to offer the Stalking Horse Protections enables the

Debtors to lock the sale of the Sonic Assets into a contractually-committed bidder at a fair price,

while also providing them with the potential of even greater benefit to the estate. Thus, the Stalking

Horse Protections should be approved.




                                                 27
  Case 20-30149        Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08              Desc Main
                                  Document      Page 28 of 70



C.     Sale Free and Clear

       36.     Section 363(f) of the Bankruptcy Code provides that a debtor-in-possession may

sell property “free and clear of any lien, claim, or interest in such property of an entity other than

the estate” if, among other things:

               a.      applicable non-bankruptcy law permits sale of such property free and clear
                       of such interest;

               b.      such entity consents;

               c.      such interest is a lien and the price at which such property is to be sold is
                       greater than the aggregate value of all liens on such property;

               d.      such interest is in bona fide dispute; or

               e.      such entity could be compelled in a legal or equitable proceeding, to
                       accept a money satisfaction of such interest.

               11 U.S.C. § 363(f).

       37.     Except for any permitted liens identified in the Stalking Horse Agreement with the

Stalking Horse Bidder, each lien or encumbrance would attach with equal priority to the proceeds

of the Sale Transaction, and therefore satisfies at least one of the five conditions of section 363(f).

The Debtors submit that any such lien or encumbrance will be adequately protected by attachment

to the net proceeds of the Sale Transaction, subject to any claims and defenses the Debtors may

possess with respect thereto. Accordingly, except for the permitted liens and encumbrances

discussed in the Stalking Horse Agreement, the Debtors request that the Sonic Assets be

transferred to the Successful Bidder(s) or Back-up Bidder(s), as the case may be, free and clear of

all liens, claims and encumbrances, with such liens, claims and encumbrances to attach to the

proceeds of the sale of the Sonic Assets.

D.     Good-Faith Stalking Horse Bidder

       38.     Section 363(m) of the Bankruptcy Code provides:


                                                  28
    Case 20-30149        Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08                   Desc Main
                                     Document      Page 29 of 70



                 The reversal or modification on appeal of an authorization under
                 subsection (b) or (c) of this section of a sale or lease of property does
                 not affect the validity of a sale or lease under such authorization to
                 an entity that purchased or leased such property in good faith,
                 whether or not such entity knew of the pendency of the appeal,
                 unless such authorization and such sale or lease were stayed pending
                 appeal.

11 U.S.C. § 363(m).

        39.      The Stalking Horse Agreement memorializes an arms’-length transaction, the terms

of which were arrived at only after intense good-faith negotiations. The Stalking Horse Bidder

holds no interest in, and is not otherwise affiliated with, the Debtors other than as an affiliate of

certain creditors and the franchisor of the Selling Debtors.6 Further, pursuant to the terms of the

Bidding Procedures, the Debtors have committed to negotiate subsequent bids, if any are received,

at arms’-length and in good faith. Accordingly, the Debtors request that the Court find the

Successful Bidder(s) or, if applicable, the Back-up Bidder(s), to be acting in good faith and entitled

to the full protections available to a good faith buyer pursuant to section 363(m) of the Bankruptcy

Code. See In re Oyster Bay Cove, Ltd., 196 B.R. 251, 254 (E.D.N.Y. 1996); Allstate Ins. Co. v.

Hughes, 174 B.R. 884, 888 (S.D.N.Y. 1994); In re Stein & Day, Inc., 113 B.R. 157, 162 (Bankr.

S.D.N.Y. 1990).

E.      Assumption and Assignment of the Contracts

        40.      The Debtors respectfully submit that the Court should approve procedures relating

to the assumption and assignment of the Contracts. In assuming and assigning the Contracts, the

Debtors intend to comply with the provisions of Bankruptcy Code Section 365(f)(2).




6
 The Stalking Horse Bidder is an affiliate of Sonic Corporate, a general unsecured creditor and franchisor of the
Selling Debtors, and the DIP Lender.

                                                       29
  Case 20-30149       Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                                 Document      Page 30 of 70



       41.     Section 365 of the Bankruptcy Code authorizes a debtor to assume and assign its

executory contracts and unexpired leases subject to the approval of the bankruptcy court. See,

generally, 11 U.S.C. § 365(a). Section 365 specifically provides, in pertinent part, that a debtor

may assume and assign executory contracts and leases provided that all defaults under such

agreements are cured and adequate assurance of future performance is provided by the assignee to

the non-debtor party to such contracts or leases. See 11 U.S.C. § 365(a), (b)(1), (f)(2).

       42.     The general standard applied by courts considering whether to approve assumption

of unexpired leases or executory contracts is the business judgment rule, which requires that a

debtor determine in its sound business judgment that assumption and assignment is in its best

interests. See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984); Lubrizol Enterprises, Inc.

v. Richmond Metal Finishers, Inc., 756 F.2d 1043, (4th Cir. 1985); Orion Pictures Corp. v.

Showtime Networks, Inc., 4 F.3d 1095, 1098-99 (2d Cir. 1993); Control Data Corp. v. Zelman,

602 F.2d 38, 42 (2d Cir. 1979). This standard for assumption of a lease or contract is fundamentally

identical to the standard for an asset disposition pursuant to section 363(b) of the Bankruptcy Code.

See Sharon Steel Corp. v. National Fuel Gas Distrib. Corp., 872 F.2d 36, 40 (3d Cir. 1989); In re

III Enterprises, Inc., 163 B.R. 453, 469 (Bankr. E.D. Pa. 1994) (“Generally, a court will give great

deference to a debtor’s decision to assume or reject a contract. A debtor need only show that its

decision to assume or reject the contract is an exercise of sound business judgment – a standard

which we have concluded many times is not difficult to meet.”).

       43.     Courts give the phrase “adequate assurance of future performance” a “practical,

pragmatic construction.” EBG Midtown South Corp. v. Mcharen/Hart Envtl. Engig Corp., 139

B.R. 585, 592 (S.D.N.Y. 1992), aff’d, 993 F.2d 300 (2d Cir. 1993); see Sanshoe Worldwide, 139

B.R. at 592 (presence of adequate assurance should be “determined under the facts of each



                                                 30
  Case 20-30149       Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                                Document      Page 31 of 70



particular case”). Courts have uniformly held that the Bankruptcy Code does not require total

assurances. See In re Natco Industries, Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y. 1985) (“[I]t does

not mean absolute insurance that the debtor will thrive and make a profit.”); In re Prime Motor

Inns Inc., 166 B.R. 993, 997 (Bankr. S.D. Fla. 1994) (“Although no single solution will satisfy

every case, the required assurance will fall considerably short of an absolute guarantee of

performance.”). Adequate assurance has been provided by demonstrating the Stalking Horse

Bidder’s financial health and experience in managing the type of enterprise or property assigned.

See In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (adequate assurance of future

performance existed when prospective assignee of lease from debtor had financial resources and

had expressed willingness to devote sufficient funding to business to give it strong likelihood of

succeeding).

       44.     The Debtors hereby move to assume and/or assign the Contracts to the Successful

Bidder(s) or Back-Up Bidder(s) as appropriate, should any such buyer choose to have such

Contracts assigned, and to pay (or cause the Successful Bidder(s) or Back-Up Bidder(s) to pay)

the Cure Amounts in connection therewith. The Debtors believe that any Successful Bidder(s) or

Back-up Bidder(s) necessarily will be an established and sophisticated entity with the financial

resources to perform under the Contracts. Moreover, if necessary, the Debtors will adduce facts at

the Sale Hearing demonstrating the financial wherewithal of the Successful Bidder(s) or Back-up

Bidder(s), as the case may be, and their willingness and ability to perform under the Contracts to

be assumed and assigned to them.

       45.     In accordance with the foregoing, the Debtors request that the Court grant

authorization for the Debtors to assume (where applicable) and assign the Contracts to the

Successful Bidder(s) or Back-up Bidder(s), as the case may be.



                                               31
     Case 20-30149        Doc 72   Filed 02/17/20 Entered 02/17/20 19:36:08               Desc Main
                                   Document      Page 32 of 70



F.       Further Relief

         46.    The Debtors request that the Court waive the stay imposed by Bankruptcy Rule

6004(h), which provides that “[a]n order authorizing the use, sale or lease of property other than

cash collateral is stayed until the expiration of 14 days after entry of the order, unless the court

orders otherwise.” As set forth above and in the First Day Declaration, time is of the essence and

it is imperative that the Debtors be able to consummate a sale on the timeline proposed. In order

to maximize the value of the assets and minimize the estates’ unnecessary administrative expenses,

the Debtors believe a waiver of the 14-day stay imposed by Bankruptcy Rules 6004(h) and

6006(d), to the extent that they apply, is in the best interest of the Debtors’ estates and stakeholders.

                                               NOTICE

         47.    Notice of this Motion will be provided to: (a) the United States Bankruptcy

Administrator for the Western District of North Carolina; (b) the Debtors’ consolidated top forty

(40) largest unsecured creditors as set forth in the list filed with the Debtors’ petition; (c) counsel

to the Prepetition Secured Lender (d) counsel to the DIP Lender; (e) counsel to the MCA Parties,

if known; (f) the Securities and Exchange Commission; (g) the Internal Revenue Service; (h) all

parties asserting liens or interests in the Sonic Assets; and (h) all parties that have requested or that

are required to receive special notice pursuant to Bankruptcy Rule 2002. The Debtors respectfully

submit that, in light of the nature of the relief requested, no other or further notice need be given.

         WHEREFORE, the Debtors respectfully requests that the Court enter the Bidding

Procedures Order in the form attached hereto and grant such other and further relief as is just and

proper under the circumstances.




                                                   32
Case 20-30149      Doc 72   Filed 02/17/20 Entered 02/17/20 19:36:08      Desc Main
                            Document      Page 33 of 70




Dated: February 17, 2020            MOORE & VAN ALLEN PLLC

                                    /s/ Zachary H. Smith
                                    Zachary H. Smith (NC Bar 48993)
                                    Hillary B. Crabtree (NC Bar 26500)
                                    James Langdon (NC Bar 23241)
                                    Gabriel Mathless (NC Bar 48857)
                                    Joanne Wu (NC Bar 55044)
                                    100 N. Tryon Street, Suite 4700
                                    Charlotte, NC 28202
                                    Telephone: (704) 331-1000
                                    Facsimile: (704) 339-5968
                                    Email: zacharysmith@mvalaw.com
                                    Email: hillarycrabtree@mvalaw.com
                                    Email: jimlangdon@mvalaw.com
                                    Email: gabemathless@mvalaw.com
                                    Email: joannewu@mvalaw.com

                                    Proposed Counsel to the Debtors and Debtors-In-
                                    Possession




                                        33
Case 20-30149   Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08   Desc Main
                          Document      Page 34 of 70



                                  EXHIBIT A

                         Form of Bidding Procedures Order
    Case 20-30149         Doc 72       Filed 02/17/20 Entered 02/17/20 19:36:08                       Desc Main
                                       Document      Page 35 of 70



                     IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
    _________________________________________
                                              )
    In re:                                    )  Chapter 11 (Joint Administration)
                                              )
    SD-Charlotte, LLC, et al.,1               )  Case No. 20-30149
                                              )
                  Debtors.                    )
                                              )
    _________________________________________ )

            ORDER (I)(A) APPROVING BIDDING PROCEDURES
AND AUCTION AND (B) SCHEDULING SALE HEARING AND APPROVING NOTICE
         THEREOF; (II) AUTHORIZING THE SALE OF ALL OF THE
 DEBTORS’ ASSETS RELATED TO THE SONIC DRIVE-IN RESTAURANTS FREE
     AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER
  INTERESTS; (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF
       CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES;
                   AND (IV) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), for entry of an order (this “Order”), pursuant to sections 105(a),

363, 365, 503 and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

6004 and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”):

(i) approving bidding procedures in connection with the sale of all or substantially all of the Selling

Debtors’ Sonic Assets; (ii) scheduling an auction and a hearing to consider the sale of the Sonic

Assets, (iii) approving the form and manner of notice thereof; and (iv) granting related relief; and

the Court having considered the Motion and all exhibits, objections, and other papers filed in

connection therewith; and the Court having determined that the relief provided herein is in the best



1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-Charlotte,
LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC (8294) and
Southern Deli Holdings, LLC (9425).
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed thereto in the Motion or
incorporated therein.



CHAR2\2248207v3
    Case 20-30149         Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08                     Desc Main
                                      Document      Page 36 of 70



interest of the Debtors, their estates, creditors and other parties in interest; and due and adequate

notice of the Motion having been given under the circumstances; and upon the record of the hearing

on the Motion, and the full record of these cases; and after due deliberation thereon; and good and

sufficient cause appearing therefor, it is hereby:

         FOUND AND DETERMINED THAT:3

                  A.      This Court has jurisdiction over the Motion and the transactions

contemplated therein pursuant to 28 U.S.C. §§ 157 and 1334, and this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A), (M) and (O). Venue in this district is proper under 28 U.S.C.

§§ 1408 and 1409.

                  B.      Notice of the Motion, the relief sought therein and the hearing on the Motion

was good and sufficient under the circumstances, and no other or further notice is required except

as set forth herein with respect to the Bidding Procedures and the Assumption and Assignment

Procedures. A reasonable opportunity to object or be heard regarding the relief provided herein

has been afforded to parties in interest.

                  C.      The bidding procedures attached hereto as Exhibit 1 (the “Bidding

Procedures”) are fair, reasonable and appropriate and are designed to maximize the value of the

proceeds of Sale Transactions with respect to the Sonic Assets.

                  D.      The procedures set forth herein regarding the Debtors’ assumption and

assignment of executory contracts and unexpired leases (collectively, the “Contracts”) in

connection with any Sale Transaction (the “Assumption and Assignment Procedures”) are fair,




3
  Pursuant to Bankruptcy Rule 7052, findings of fact shall be construed as conclusions of law and conclusions of law
shall be construed as findings of fact when applicable.


                                                        -2-
CHAR2\2248207v3
  Case 20-30149         Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                                  Document      Page 37 of 70



reasonable and appropriate and comply with the provisions of section 365 of the Bankruptcy Code

and Rule 6006 of the Bankruptcy Rules.

                  E.    The Debtors have articulated good and sufficient business reasons for the

Court to approve (i) the Bidding Procedures; (ii) the form and manner of notice of the Bidding

Procedures, the auction of the Sonic Assets (the “Auction”) and the hearing to consider approval

of any proposed Sale Transaction(s) (the “Sale Hearing”), substantially in the form attached

hereto as Exhibit 2 (the “Notice of Auction and Sale Hearing”); (iii) the form and manner of

notice to each relevant non-debtor counterparty to a Contract (each, a “Counterparty”) of (a) the

Debtors’ calculation of the amount necessary to cure any defaults under an applicable Contract

(“Cure Amounts”) and (b) certain other information regarding the potential assumption and

assignment of Contracts in connection with a Sale Transaction, substantially in the form attached

hereto as Exhibit 3 (the “Notice of Assumption and Assignment”); and (iv) the Assumption and

Assignment Procedures.

                  F.    The Bidding Procedures are reasonably designed to promote participation

in, and active bidding at, the Auction to ensure that the highest or otherwise best value is generated

for the Sonic Assets.

                  G.    The Notice of Auction and Sale Hearing and the Notice of Assumption and

Assignment are appropriate and reasonably calculated to provide all interested parties with timely

and proper notice of the Auction, the Sale Hearing, the Bidding Procedures, the Assumption and

Assignment Procedures, the Debtors’ proposed Cure Amounts, any proposed assumption of a

Contract in connection with a Sale Transaction and all relevant and important dates and deadlines

with respect to the foregoing, and no other or further notice of the Auction, the sale of the Sonic

Assets or the assumption and assignment of Contracts in connection therewith shall be required.



                                                 -3-
CHAR2\2248207v3
  Case 20-30149        Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                                   Document      Page 38 of 70



                  H.    Good and sufficient business reasons exist for the Court to authorize the

“stalking horse” provisions of the Bidding Procedures, which permit the Debtors to designate SRI

Operating Company as a stalking horse bidder for the Sonic Assets (the “Stalking Horse Bidder”)

and seek authorization of certain bidding protections pursuant to the terms of the Stalking Horse

Agreement, including the payment of a “break up” fee and an expense reimbursement (together,

the “Stalking Horse Protections”).

                  I.    The entry of this Order is in the best interests of the Debtors, their estates,

creditors, and other parties in interest.

         NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

                  1.    The Motion is GRANTED as set forth herein.

                  2.    All objections to the relief granted in this Order that have not been

withdrawn, waived or settled, and all reservations of rights included therein, are hereby overruled

and denied on the merits with prejudice.

A.       The Bidding Procedures

                  3.    The Bidding Procedures attached hereto as Exhibit 1 are hereby approved

and incorporated herein by reference.        The Bidding Procedures shall govern the bids and

proceedings related to the Auction and the sale of the Sonic Assets. The Debtors are authorized

to take all actions necessary or appropriate to implement the Bidding Procedures.

                  4.    Subject to this Order and the Bidding Procedures, the Debtors, in the

exercise of their reasonable business judgment and in a manner consistent with their fiduciary

duties and applicable law, shall have the right to: (a) determine which bidders qualify as “Qualified

Bidders” and which bids qualify as “Qualified Bids”; (b) determine the amount of each minimum

overbid; (c) determine which Qualified Bid(s) is the highest or otherwise best bid(s) for the Sonic

                                                  -4-
CHAR2\2248207v3
  Case 20-30149        Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                                 Document      Page 39 of 70



Assets (a “Successful Bid”) and which Qualified Bid(s) are the next highest and best bid(s) after

the Successful Bid (the “Back-Up Bids”); (d) reject any bid that is (i) inadequate or insufficient,

(ii) not in conformity with the requirements of this Order or any other order of the Court, the

Bidding Procedures, the Bankruptcy Code or other applicable law or (iii) contrary to the best

interests of the Debtors and their estates; (e) adjourn or cancel the Auction with respect to any or

all of the Sonic Assets in accordance with the Bidding Procedures; and (f) adjourn the Sale Hearing

with respect to a Sale Transaction involving any or all of the Sonic Assets in accordance with the

Bidding Procedures.

                  5.   In accordance with the Bidding Procedures, the Debtors, in the exercise of

their reasonable business judgment and in a manner consistent with their fiduciary duties and

applicable law, shall have the right to modify the Bidding Procedures, including to: (a) extend or

waive deadlines or other terms and conditions set forth herein; (b) adopt new rules and procedures

for conducting the bidding and Auction process; (c) if applicable, provide reasonable

accommodations to the Stalking Horse Bidder; and (d) otherwise modify the Bidding Procedures

to further promote competitive bidding for, and maximizing the value of, the Sonic Assets.

B.       Stalking Horse Agreement and Stalking Horse Protections

                  6.   The Debtors, in the exercise of their reasonable business judgment and in a

manner consistent with the Bidding Procedures, their fiduciary duties and applicable law, may

designate SRI Operating Company as the Stalking Horse Bidder for the sale of the Sonic Assets

and provide the Stalking Horse Protections in connection therewith. Any Stalking Horse Bid from

the Stalking Horse Bidder shall be deemed a Qualified Bid for all purposes of the Bidding

Procedures, and the Stalking Horse Bidder shall be deemed a Qualified Bidder for all purposes of

the Bidding Procedures.



                                                -5-
CHAR2\2248207v3
  Case 20-30149         Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08           Desc Main
                                  Document      Page 40 of 70



                  7.    Unless authorized by order of the Court, no person or entity (other than the

Stalking Horse Bidder as set forth herein) shall be entitled to any expense reimbursement or

“termination,” “break-up,” “topping” or other similar payment or fee by the Debtors for submitting

a bid for any of the Sonic Assets or in any way participating in the Auction or Sonic Asset sale

process.

C.       Bid Deadline and Auction

                  8.    Each person other than the Stalking Horse Bidder that intends to participate

in the Auction must submit in writing to the Notice Parties (as defined in the Bidding Procedures)

a Qualified Bid on or before 4:00 p.m. (EDT) on March 24, 2020 (the “Bid Deadline”).

                  9.    If the Debtors receive more than one Qualified Bid for a Sonic Asset, the

Debtors shall conduct an Auction for such Sonic Asset (for the avoidance of doubt, a Stalking

Horse Agreement shall be deemed a Qualified Bid). With respect to Sonic Assets for which the

Debtors receive one Qualified Bid, the Debtors, in their reasonable business judgment, may

determine to consummate Sale Transaction with the applicable Qualified Bidder (subject to Court

approval) or include such Sonic Assets in the Auction.

                  10.   The Auction, if required, will be conducted at the offices of Moore & Van

Allen PLLC, 100 N. Tryon St., Charlotte, North Carolina 28202 at 10:00 a.m. (EDT) on April 1,

2020, or such other date, time and location as designated by the Debtors after providing notice to

the Notice Parties and all parties entitled to attend the Auction. The Auction shall be recorded and

transcribed.

                  11.   In the event the Debtors determine not to hold an Auction for some or all of

the Sonic Assets, the Debtors shall file with the Court, serve on the Notice Parties and cause to be

published on the website maintained by Bankruptcy Management Solutions, Inc. d/b/a/ Stretto, the



                                                 -6-
CHAR2\2248207v3
  Case 20-30149         Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08           Desc Main
                                  Document      Page 41 of 70



Debtors’ claims and noticing agent in these Chapter 11 Cases, located at                     http://

https://cases.stretto.com/sdcharlotte (the “Stretto Website”), a notice containing the following

information (as applicable): (a) a statement that the Auction for the relevant Sonic Assets has been

cancelled; (b) the identity of the Successful Bidder; (c) a copy of the Successful Bid or a summary

of the material terms of such bid, including any assumption or assignment of Contracts

contemplated thereby; and (d) the date, time and location of the Sale Hearing.

                  12.   Only a Qualified Bidder that has submitted a Qualified Bid shall be eligible

to participate in the Auction, subject to any other limitations as the Debtors may reasonably impose

in accordance with the Bidding Procedures. Qualified Bidders participating in the Auction must

appear in person at the Auction or through a duly authorized representative who has the ability to

bind such Qualified Bidder. The Debtors may establish a reasonable limit on the number of

representatives and/or professional advisors that may appear on behalf of or accompany each

Qualified Bidder at the Auction. Notwithstanding the foregoing, the Auction shall be conducted

openly, and all creditors shall be permitted to attend (subject to any security screening procedures

set forth in the Notice of Auction and Sale Hearing).

                  13.   Each Qualified Bidder participating in the Auction shall confirm in writing

on the record that (a) it has not engaged in any collusion with respect to the Auction or the

submission of any bid for any of the Sonic Assets; and (b) the Qualified Bid that gained the

Qualified Bidder admission to participate in the Auction constitutes a binding, good-faith and bona

fide offer to purchase the Sonic Assets identified in such bid.

                  14.   Within two business days after conclusion of the Auction, the Debtors shall

file with the Court and cause to be published on the Stretto Website, a notice setting forth the

results of the Auction (the “Notice of Auction Results”), which shall (a) identify each Successful



                                                 -7-
CHAR2\2248207v3
  Case 20-30149         Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                                  Document      Page 42 of 70



Bidder and each Back-Up Bidder; (b) include a copy of each Successful Bid and each Back-Up

Bid or a summary of the material terms of such bids, including any assumption and assignment of

Contracts contemplated thereby; and (c) set forth the date, time and location of the Sale Hearing

and any other relevant dates or other information necessary to reasonably apprise the Notice Parties

of the outcome of the Auction.

D.       Sale Noticing and Objection Procedures

                  15.   The Notice of Auction and Sale Hearing, substantially in the form attached

hereto as Exhibit 2, is approved, and no other or further notice of the proposed sale of the Sonic

Assets, the Auction, the Sale Hearing or the Sale Objection Deadline shall be required if the

Debtors serve the Notice of Auction and Sale Hearing in the manner provided in the Bidding

Procedures and this Order.

                  16.   By no later than three business days after entry of this Order, the Debtors

will cause the Notice of Auction and Sale Hearing and a copy of this Order to be sent by first-class

mail, postage prepaid, to the following: (a) the United States Bankruptcy Administrator for the

Western District of North Carolina; (b) the Debtors’ consolidated top forty (40) largest unsecured

creditors as set forth in the list filed with the Debtors’ petition; (c) counsel to the Prepetition

Secured Lender; (d) counsel to the DIP Lender; (e) counsel to the MCA Parties, if known; (f) the

Securities and Exchange Commission; (g) the Internal Revenue Service; (h) all non-Debtor parties

to the Contracts and any parties who are known to claim interests therein; (i) all applicable federal,

state, and local taxing authorities; (j) all applicable county and state consumer protection agencies;

(k) all applicable state attorneys general; (l) all other government agencies required to receive

notice under the Bankruptcy Rules; (m) counsel to the unsecured creditors committee, if one is

appointed in these Chapter 11 Cases; and (n) all parties that have requested or that are required to



                                                 -8-
CHAR2\2248207v3
  Case 20-30149         Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08              Desc Main
                                  Document      Page 43 of 70



receive special notice pursuant to Bankruptcy Rule 2002 (collectively, the “Sale Notice Parties”).

In addition to the foregoing, electronic notification of the Motion, this Order and the Notice of

Auction and Sale Hearing shall also be posted on the Stretto Website.

                  17.   On or before three business days after entry of this Order, the Debtors will

(a) serve the Notice of Auction and Sale Hearing on all creditors appearing on the Debtors’ creditor

matrix (to the extent not already served pursuant to paragraph 19); and (b) subject to applicable

submission deadlines and cost considerations (and consistent with the DIP Facility and the

Approved Budget), publish the Notice of Auction and Sale Hearing in one or more publications as

the Debtors deem appropriate.

                  18.   Within two business days after conclusion of the Auction, the Successful

Bidder shall complete and execute all agreements, contracts, instruments and other documents

necessary to consummate the Successful Bid. Within two business days after conclusion of the

Auction, the Debtors shall file a notice with the Bankruptcy Court identifying the Successful

Bidder and the Back-Up Bidder. Consummation of any Sale Transaction pursuant to a Successful

Bid shall be subject to Court approval.

                  19.   All Good Faith Deposits shall be returned to each bidder not selected by the

Debtors as the Successful Bidder or a Back-Up Bidder no later than five business days following

the conclusion of the Auction.

                  20.   All objections to any Sale Transaction (each, a “Sale Objection”),

including (a) any objection to the sale of any Sonic Assets free and clear of liens, claims, interests

and encumbrances pursuant to section 363(f) of the Bankruptcy Code to a Successful Bidder and/or

a Back-Up Bidder (as applicable) and (b) any objection to the entry of any Sale Order shall be (i)

in writing and state, with specificity, the legal and factual bases thereof and include any appropriate



                                                 -9-
CHAR2\2248207v3
  Case 20-30149         Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08              Desc Main
                                  Document      Page 44 of 70



documentation in support thereof; (ii) be filed with the Court; and (ii) served by no later than the

later of (x) 4:00 p.m. (EDT) on April 3, 2020 and (y) three business days prior to the Sale Hearing

(the “Sale Objection Deadline”) on the following: (i) counsel for the Debtors, Moore & Van

Allen, PLLC, 100 North Tryon Street, Suite 4700, Charlotte, NC 28202 (Attn: Zachary H. Smith,

Esq.); (ii) counsel for the DIP Lender and Stalking Horse Bidder, DLA Piper LLP, One Atlantic

Center 1201 West Peachtree Street, Suite 2800, Atlanta, Georgia 30309-3450 (Attn: Daniel M.

Simon) and Robinson, Bradshaw & Hinson, P.A., 101 N. Tryon St., Suite 1900, Charlotte, NC

28246 (Attn: David M. Schilli); (iii) counsel for the Prepetition Secured Lender, Lazer, Aptheker,

Rosella & Yedid PC, Melville Law Center, 225 Old Country Road, Melville, NY 11747 (Attn:

Jennifer L. Silvestro) and Grier Wright Martinez, PA, 521 E. Morehead Street, Suite 440,

Charlotte, NC 28202 (Attn: A. Cotten Wright) (collectively, the “Objection Notice Parties”).

                  21.   Any party who fails to file and serve a timely Sale Objection in accordance

with the terms of this Order shall be forever barred from asserting, at the Sale Hearing or thereafter,

any Sale Objection, including to the consummation or performance of the applicable Sale

Transaction(s) and the transfer of Sonic Assets to the applicable Successful Bidder free and clear

of liens, claims, interests and encumbrances pursuant to section 363(f) of the Bankruptcy Code,

and shall be deemed to “consent” to such sale for purposes of section 363(f) of the Bankruptcy

Code.

                  22.   The Sale Hearing shall be held before the Court on April 8, 2020 at 10:00

a.m. (EDT), or as soon thereafter as counsel and interested parties may be heard; provided, the

Debtors may seek an adjournment of the Sale Hearing, consistent with the Bidding Procedures and

paragraph 4 of this Order.




                                                 -10-
CHAR2\2248207v3
    Case 20-30149         Doc 72       Filed 02/17/20 Entered 02/17/20 19:36:08                      Desc Main
                                       Document      Page 45 of 70



E.       Assumption and Assignment Procedures

                  23.      The Notice of Assumption and Assignment, substantially in the form

attached hereto as Exhibit 3, is approved, and no other or further notice of the Debtors’ proposed

Cure Costs with respect to the Contracts listed on a Notice of Assumption and Assignment is

necessary or required.

                  24.      By no later than the later of (x) March 7, 2020 and (y) three business days

after the Court’s entry of the Bidding Procedures Order, the Debtors shall file with the Court, serve

on the applicable Counterparties and cause to be published on the Stretto Website, the Notice of

Assumption and Assignment. The Notice of Assumption and Assignment shall identify the

calculation of the Cure Amounts that the Debtors believe must be paid to cure all defaults under

the Assigned Contracts.          If the Debtors or Successful Bidder identify additional executory

contracts or unexpired leases that might be assumed by the Debtors and assigned to the Successful

Bidder or that were not set forth in the original Notice of Assumption and Assignment, the Debtors

will promptly send a supplemental notice (a “Supplemental Notice of Assumption and

Assignment”) to the applicable counterparties to such additional executory contracts and

unexpired leases.4

                  25.      Any objection to the Debtors’ proposed Cure Amounts (each such

objection, a “Cure Objection”) shall be: (a) in writing and state, with specificity, the legal and

factual bases thereof and include any appropriate documentation in support thereof; (b) filed with



4
  The inclusion of any contract or unexpired lease of nonresidential real property on any Notice of Assumption and
Assignment or Supplemental Notice of Assumption and Assignment shall not be an admission by the Debtors or their
estates that any such contract or unexpired lease so included is an executory contract. Nor shall the inclusion of any
contract or unexpired lease on any Notice of Assumption and Assignment or Supplemental Notice of Assumption and
Assignment constitute an admission of liability by the Debtors or their estates or effectuate the assumption or
assignment of such contract or lease, absent entry of an order of the Court approving the assumption and/or assignment
of such contract or lease of nonresidential real property in conjunction or as part of the Sale Order.


                                                        -11-
CHAR2\2248207v3
  Case 20-30149         Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08              Desc Main
                                  Document      Page 46 of 70



the Court; and (c) served on the Objection Notice Parties by no later than the earlier of (x) fourteen

(14) days after service of the Notice of Assumption and Assignment; and (y) March 21, 2020, at

4:00 p.m. (EDT) (the “Cure Objection Deadline”).

                  26.   The Debtors and the objecting Counterparty shall first confer in good faith

to attempt to resolve the Cure Objection without Court intervention. If the parties are unable to

consensually resolve the Cure Objection prior to the commencement of the Sale Hearing, the Court

shall make all necessary determinations relating to the applicable Cure Amounts and Cure

Objection at the Sale Hearing. If a Cure Objection is resolved in a manner that is not in the best

interests of the Debtors and their estates, whether or not such resolution occurs prior to or after the

closing of the applicable Sale Transaction, the Debtors may determine that any Contract subject to

such resolved Cure Objection will no longer be assumed and assigned in connection with the

applicable Sale Transaction (subject to the terms of the applicable Sale Transaction). All other

objections to the Debtors’ proposed assumption and assignment of the Debtors’ right, title and

interest in, to and under a Contract shall be heard at the Sale Hearing.

                  27.   If a timely Cure Objection cannot otherwise be resolved by the parties, the

Cure Objection may be heard at the Sale Hearing or, at the Debtors’ option, be adjourned to a

subsequent hearing (each such Cure Objection, an “Adjourned Cure Objection”). An Adjourned

Cure Objection may be resolved after the closing date of the applicable Sale Transaction. Upon

resolution of an Adjourned Cure Objection and the payment of the applicable cure amount, if any,

the Contract that was the subject of such Adjourned Cure Objection shall be deemed assumed and

assigned to the applicable Successful Bidder as of the closing date of the applicable Sale

Transaction.




                                                 -12-
CHAR2\2248207v3
  Case 20-30149         Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                                  Document      Page 47 of 70



                  28.   If a Counterparty fails to file with the Court and serve on the Objection

Notice Parties a timely Cure Objection, the Counterparty forever shall be barred from asserting

any objection with regard to the cost to cure any defaults under the applicable Contract. The Cure

Amounts set forth in the applicable Notice of Assumption and Assignment shall be controlling and

will be the only amount necessary to cure outstanding defaults under the Contract and satisfy the

requirements of section 365(b) of the Bankruptcy Code, and the Counterparty to the Contract shall

be bound by and deemed to have consented to the Cure Amounts.

                  29.   In accordance with the Bidding Procedures, Qualified Bids shall be

accompanied by information sufficient to demonstrate the Successful Bidder’s proposed form of,

and ability to provide, adequate assurance of future performance with respect to each Contract to

be assumed and assigned (“Adequate Assurance Information”).                 The Debtors shall use

commercially reasonable efforts to furnish all available Adequate Assurance Information to the

applicable Counterparties as soon as reasonably practicable following their receipt of such

information.

                  30.   Any objection to the proposed assumption and assignment of a Contract,

the subject of which objection is a Successful Bidder’s (or any other relevant assignee’s) proposed

form of adequate assurance of future performance with respect to such Contract (each such

objection, an “Adequate Assurance Objection”) shall (a) be in writing and state, with specificity,

the legal and factual bases thereof and include any appropriate documentation in support thereof;

(b) be filed with the Court; and (c) served on the Objection Notice Parties by no later than the later

of (i) 4:00 p.m. (EDT) on April 3, 2020 and (ii) three business days prior to the Sale Hearing.

                  31.   The Debtors and a Counterparty that has filed an Adequate Assurance

Objection shall first confer in good faith to attempt to resolve the Adequate Assurance Objection



                                                -13-
CHAR2\2248207v3
  Case 20-30149         Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08           Desc Main
                                  Document      Page 48 of 70



without Court intervention. If the parties are unable to consensually resolve the Adequate

Assurance Objection prior to the commencement of the Sale Hearing, the Adequate Assurance

Objection and all issues of adequate assurance of future performance of the applicable Successful

Bidder (or any other relevant assignee) shall be determined by the Court at the Sale Hearing.

                  32.   If a Counterparty fails to file with the Court and serve on the Objection

Notice Parties a timely Adequate Assurance Objection, the Counterparty shall be forever barred

from asserting any objection to the assumption and/or assignment of a Contract with regard to

adequate assurance of future performance. The applicable Successful Bidder (or any other relevant

assignee) shall be deemed to have provided adequate assurance of future performance with respect

to a Contract in accordance with Bankruptcy Code sections 365(b)(1)(C), 365(f)(2)(B) and, if

applicable, Bankruptcy Code section 365(b)(3), notwithstanding anything to the contrary in the

Contract or any other document.

                  33.   Successful Bidders (including the Stalking Horse Bidder or Back-Up

Bidder ultimately named a Successful Bidder) may, pursuant to the terms of an applicable asset

purchase agreement executed with the Debtors (including the Stalking Horse Agreement),

designate (a) for assumption and assignment to the applicable Successful Bidder (or other relevant

assignee) Contracts that were not originally included among the Sonic Assets to be acquired in

connection with the applicable Successful Bid or for which the Successful Bidder had not

determined to acquire or exclude as of the filing of the Notice of Auction Results and (b) Contracts

that previously were included among the Sonic Assets to be acquired in connection with the

applicable Successful Bid or for which the Successful Bidder had not determined to acquire or

exclude as of the filing of the Notice of Auction Results as “excluded assets” that will not be

assigned to or otherwise acquired by the Successful Bidder. The Debtors shall use commercially



                                               -14-
CHAR2\2248207v3
  Case 20-30149         Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                                  Document      Page 49 of 70



reasonable efforts to, as soon as reasonably practicable after the Debtors receive notice of any such

designation, file with the Court, serve on the applicable Counterparties and cause to be published

on the Stretto Website, a Designation Notice containing sufficient information to apprise

Counterparties of the designation of their respective Contracts.

                  34.   As soon as reasonably practicable after the closing of a Sale Transaction,

the Debtors shall file with the Court, serve on the applicable Counterparties and cause to be

published on the Stretto Website, a notice containing the list of Contracts that the Debtors assumed

and assigned pursuant to any asset purchase agreement with a Successful Bidder.

                  35.   The inclusion of a Contract or Cure Amounts with respect to any Contract

on any Notice of Assumption and Assignment, shall not constitute or be deemed a determination

or admission by the Debtors, any Successful Bidder or any other party that such Contract is an

executory contract or an unexpired lease within the meaning of the Bankruptcy Code, and shall

not be a guarantee that such Contract ultimately will be assumed or assigned. The Debtors reserve

all of their rights, claims and causes of action with respect to each Contract listed on any Notice

of Assumption and Assignment.

                  36.   For the avoidance of doubt, the Stalking Horse Bidder (and any of its

affiliates), as a franchisor of the Sonic Drive-In restaurants, shall maintain any and all applicable

consent rights arising under applicable law or contract, based upon whether any Successful Bidder

qualifies as a potential Sonic Drive-In franchisee, consistent with Sonic Drive-In standards and

qualifications employed in the ordinary course of business, it being understood that the Stalking

Horse Bidder (and any of its affiliates), in its capacity as a franchisor, maintains all rights in

connection with Cure Amounts associated with existing franchise agreements in the event the

Successful Bidder is not the Stalking Horse Bidder.



                                                -15-
CHAR2\2248207v3
  Case 20-30149         Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                                   Document      Page 50 of 70



F.       Other Related Relief

                  37.   All persons and entities that participate in the Auction or bidding for any

Sonic Asset during the sale process shall be deemed to have knowingly and voluntarily (a)

consented to the core jurisdiction of the Court to enter any order related to the Bidding Procedures,

the Auction, or any other relief requested in the Motion or granted in this Order; (b) waived any

right to a jury trial in connection with any disputes relating to the Bidding Procedures, the Auction

or any other relief requested in the Motion or granted in this Order; and (c) consented to the entry

of a final order or judgment in connection with any disputes relating to the Bidding Procedures,

the Auction or any other relief requested in the Motion or granted in this Order, if it is determined

that the Court would lack Article III jurisdiction to enter such a final order or judgment absent the

consent of the relevant parties.

                  38.   Notwithstanding the applicability of any of Bankruptcy Rules 6004(h),

6006(d) or any other provisions of the Bankruptcy Rules the terms and provisions of this Order

shall be immediately effective and enforceable upon its entry, and any applicable stay of the

effectiveness and enforceability of this Order is hereby waived.

                  39.   The Debtors are authorized to take all steps necessary or appropriate to

implement the relief granted in this Order.

                  40.   This Court shall retain exclusive jurisdiction over any and all matters arising

from or related to the implementation or interpretation of this Order.




                                                 -16-
CHAR2\2248207v3
  Case 20-30149         Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08           Desc Main
                                  Document      Page 51 of 70



                  41.   This Court shall retain jurisdiction over any matters related to or arising

from the implementation of this Order.



Charlotte, North Carolina
Date: __________, 2020                          The Honorable Laura T. Beyer
                                                United States Bankruptcy Judge




                                                -17-
CHAR2\2248207v3
  Case 20-30149   Doc 72   Filed 02/17/20 Entered 02/17/20 19:36:08   Desc Main
                           Document      Page 52 of 70



                                    Exhibit 1

                               Bidding Procedures




CHAR2\2248207v3
  Case 20-30149          Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08                   Desc Main
                                     Document      Page 53 of 70



                                       BIDDING PROCEDURES

Set forth below are the bidding procedures (the “Bidding Procedures”) to be employed in connection with
the proposed sale of certain tangible and intangible assets (the “Purchased Assets”) of SD-Missouri, LLC
and SD-Charlotte, LLC (in such capacity, the “Sellers”, and collectively with RTHT Investments, LLC,
SD Restaurant Group, LLC, and Southern Deli Holdings, LLC, the “Debtors”), that relate to each of the
Sonic restaurant locations owned or operated by the Sellers in connection with the Debtors’ jointly
administered chapter 11 cases pending in the United States Bankruptcy Court for the Western District of
North Carolina (the “Court”), lead case number 20-30149.

As set forth in the Debtors’ Motion for Orders (I)(A) Approving Bidding Procedures and Auction and (B)
Scheduling Sale Hearing and Approving Notice Thereof; (II) Authorizing the Sale of All of the Debtors’
Assets related to the Sonic Drive-In Restaurants Free and Clear of All Liens, Claims, Encumbrances, and
Other Interests; (III) Authorizing the Assumption and assignment of Certain Executory Contracts and
Unexpired Leases; and (IV) Granting Related Relief (the “Motion”), as of the filing date of the Motion,
the Sellers and SRI Operating Company (the “Stalking Horse Bidder”) have reached an agreement on the
salient terms and conditions for a stalking horse asset purchase agreement and are currently in the process
of finalizing a definitive agreement, subject to the Court’s approval. The Debtors expect to file a
supplement to the Motion containing such a definitive agreement (the “Stalking Horse Agreement”)
within 4 days of filing the Motion. The sale transaction pursuant to the Stalking Horse Agreement is
subject to competitive bidding as set forth herein. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Motion.

ASSETS TO BE SOLD

The Debtors seek to consummate a sale of some or all of the Purchased Assets (the “Sale”), which include
the assets described in Section 1.1 of the Stalking Horse Agreement. The sale of the Purchased Assets is
on an “as is, where is” and “with all faults” basis and without representations, warranties or guarantees,
express, implied or statutory, written or oral, of any kind, nature or description by any Seller, its affiliates
or any of their respective representatives, agents or estates, except to the extent set forth in the purchase
agreement of the Successful Bidder (as defined herein) as approved by the Court. Except as otherwise
provided in such approved purchase agreement, all of the Seller’s right, title and interest in and to each
Purchased Asset to be acquired shall be sold free and clear of all liens, claims, interests and encumbrances
(collectively, the “Encumbrances”), such Encumbrances to attach solely to the net proceeds of the Sale.

THE BIDDING PROCEDURES

In order to ensure that the Debtors receive the maximum value for the Purchased Assets, the Stalking
Horse Agreement is subject to higher or better offers, and, as such, the Stalking Horse Agreement will
serve as the “stalking-horse” bid for the Purchased Assets.

        Provisions Governing Qualifications of Bidders

Unless otherwise ordered by the Court, in order to participate in the bidding process, prior to the Bid
Deadline (defined below), each person other than the Stalking Horse Bidder who wishes to participate in
the bidding process (a “Potential Bidder”) must deliver the following to the Notice Parties (as defined
below):

                 (i) a written disclosure of the identity of each entity that will be bidding for the
         Purchased Assets or otherwise participating in connection with such bid; and




CHAR2\2248998v4
  Case 20-30149         Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08                 Desc Main
                                    Document      Page 54 of 70



                  (ii) information satisfactory to the Sellers that the Potential Bidder has the financial
         wherewithal to consummate the proposed Sale, including payment of any cure amount with
         respect to any contract that may be assigned; and

                   (iii) an executed confidentiality agreement (to be delivered prior to the distribution of
         any confidential information by the Sellers to a Potential Bidder) in form and substance
         satisfactory to the Debtors and their advisors.

A Potential Bidder that delivers the documents and information described above or that the Debtors
determine, in consultation with the Consultation Parties (as defined below), is likely (based on availability
of financing, experience and other considerations) to be able to consummate the Sale, will be deemed a
“Qualified Bidder.”

As promptly as practicable after a Potential Bidder delivers all of the materials required above, the
Debtors will determine, in consultation with the Consultation Parties, and will notify the Potential Bidder
if such Potential Bidder is a Qualified Bidder.

        Due Diligence

The Debtors will provide any Potential Bidder such due diligence access or additional information as the
Debtors deem appropriate, which may include differentiations between the diligence provided to strategic
and financial bidders, as appropriate, and contractual obligations to limit access to certain proprietary
information; provided, however, that with respect to any strategic bidders, the Debtors may make
reasonable commercial efforts to provide such strategic bidders with the same information provided to the
Stalking Horse Bidder. The Debtors will use commercially reasonable efforts to promptly (a) advise the
Stalking Horse Bidder in the event any other Potential Bidder receives diligence the Stalking Horse
Bidder has not previously received and deliver and (b) promptly deliver access to such diligence materials
to the Stalking Horse Bidder. The Debtors reserve the right to withhold any diligence materials that the
Debtors determine are business-sensitive or otherwise not appropriate for disclosure to a competitor of
Debtors; provided, that such information is withheld from all Potential Bidders and the Stalking Horse
Bidder. The due diligence period will extend through and include the Bid Deadline. Additional due
diligence will not be provided after the Bid Deadline, unless otherwise deemed reasonably appropriate by
the Debtors. All due diligence requests must be directed to:

        Peak Franchise Capital
        Attn: Michael M. Elliott
        4100 Spring Valley Road, Suite 535
        Dallas, TX 75244
        972-982-2292
        Mike.Elliott@peakfranchisecapital.com

        Provisions Governing Qualified Bids

A bid will be considered a “Qualified Bid” only if the bid is submitted by a Qualified Bidder and the
Debtors determine, in consultation with (i) the Prepetition Secured Lender, (ii) the Committee, (iii) SRI
Holding Company, as lender under that certain Superpriority Debtor-in-Possession Secured Promissory
Note (the “DIP Lender” and (iv) Sonic Franchising LLC, as franchisor (“Sonic” and together with the
Prepetition Secured Lender, the Committee, the DIP Lender and Sonic the “Consultation Parties”), that
such bid complies with all of the following:




                                                    -2-
CHAR2\2248998v4
  Case 20-30149           Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08                Desc Main
                                      Document      Page 55 of 70


                  a. it states that the applicable Qualified Bidder offers to purchase, in cash or, if
                     applicable, through a credit bid, or any combination of the two, all or a portion of the
                     Purchased Assets upon the terms and conditions that the Debtors, in consultation with
                     the Consultation Parties, reasonably determine are no less favorable to the Debtors
                     than those set forth in the Stalking Horse Agreement;

                  b. it offers to purchase all or substantially all of the Purchased Assets or only a portion
                     of the Pur chased Assets; provided, however, that a Bid that offers to purchase only
                     a portion of the Purchased Assets may only be a Qualified Bid to the extent that the
                     value of such Bid, in combination with the value of other Bids for other Purchased
                     Assets, exceeds the Minimum Initial Overbid Amount (as defined below) applicable
                     to Qualified Bids for all or substantially all the Purchased Assets;

                  c. it includes a signed writing stating that the Qualified Bidder’s offer is irrevocable
                     until the selection of the Successful Bidder, provided that if such bidder is selected as
                     the Successful Bidder or the Back-Up Bidder (each, as defined below) its offer shall
                     remain irrevocable until the later of (i) the closing of the Sale to the Successful
                     Bidder or the Back-Up Bidder, and (ii) the date that is twenty (20) days after the Sale
                     Hearing;

                  d. it includes confirmation that there are no conditions precedent to the Qualified
                     Bidder’s ability to enter into a definitive agreement and that all necessary internal and
                     shareholder approvals have been obtained prior to the submission of the Bid;

                  e. it includes a duly authorized and executed copy of an asset purchase agreement,
                     including the purchase price for the Purchased Assets expressed in U.S. Dollars (the
                     “Purchase Price”), together with all exhibits and schedules thereto, together with
                     copies marked to show any amendments and modifications to the Stalking Horse
                     Agreement (an “Asset Purchase Agreement”);

                  f.   it includes financial statements or other written evidence, including (if applicable) a
                       firm, irrevocable commitment for financing, establishing the ability of the Qualified
                       Bidder to consummate the proposed Sale and pay the Purchase Price, including
                       payment of any cure amount with respect to any contract that may be assigned, in
                       cash, such as will allow the Debtors to make a reasonable determination as to the
                       Qualified Bidder’s financial and other capabilities to consummate the transaction
                       contemplated by the Asset Purchase Agreement;

                  g. it has a value to the Debtors, determined in the Debtors’ reasonable business
                     judgment after consultation with the Committee that is greater than or equal to the
                     sum of the value offered under the Stalking Horse Agreement, plus (i) the aggregate
                     amount of the Stalking Horse Protections, plus (ii) $250,000 (the “Minimum Initial
                     Overbid Amount”);

                  h. it identifies with particularity which Contracts the Qualified Bidder wishes to assume
                     and provides details of the Qualified Bidder’s proposal for the treatment of related
                     cure costs and the provision of adequate assurance of future performance to the
                     counterparties to such Contracts, it being understood that in connection with a third-
                     party Qualified Bidder’s proposal that the franchise agreements among the Debtors
                     and Sonic (or its affiliates) be assumed and assigned, with all pre-petition defaults
                     being cured;


                                                     -3-
CHAR2\2248998v4
  Case 20-30149           Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08                Desc Main
                                      Document      Page 56 of 70



                  i. to the extent such Qualified Bidder is not already an approved Sonic franchisee, it
                       provides reasonable information necessary or appropriate for Sonic to determine
                       whether such Qualified Bidder can provide adequate assurance of future performance
                       under Sonic franchise agreements, which such information shall be consistent with
                       the documentation, financial statements, and other information customarily required
                       by Sonic in connection with its franchisee approval process;

                  j.   it includes an acknowledgement and representation that the bidder: (i) has had an
                       opportunity to conduct any and all required due diligence regarding the Purchased
                       Assets prior to making its offer; (ii) has relied solely upon its own independent
                       review, investigation and/or inspection of any documents and/or the Purchased
                       Assets in making its bid; (iii) did not rely upon any written or oral statements,
                       representations, promises, warranties or guaranties whatsoever, whether express or
                       implied (by operation of law or otherwise), regarding the Purchased Assets or the
                       completeness of any information provided in connection therewith or with the
                       Auction, except as expressly stated in the Asset Purchase Agreement; and (iv) is not
                       entitled to any expense reimbursement, break-up fee, or similar type of payment in
                       connection with its Bid;

                  k. it includes evidence, in form and substance reasonably satisfactory to the Debtors, in
                     consultation with the Consultation Parties, of authorization and approval from the
                     Qualified Bidder’s board of directors (or comparable governing body) with respect to
                     the submission, execution, delivery and closing of the Asset Purchase Agreement;

                  l.   it is accompanied by a good faith deposit in the form of a wire transfer (to a bank
                       account specified by the Debtors), certified check or such other form acceptable to
                       the Debtors, in consultation with the Consultation Parties, payable to the order of the
                       Debtors (or such other party as the Debtors may determine) in an amount equal to
                       10% of the Purchase Price (a “Good Faith Deposit”);

                  m. it contains a detailed description of how the Qualified Bidder intends to treat current
                     employees of the Sellers; and

                  n. it is received prior to the Bid Deadline (as defined below).

Notwithstanding the foregoing, the Stalking Horse Bidder shall be deemed a Qualified Bidder, and the
Stalking Horse Agreement will be deemed a Qualified Bid, for all purposes in connection with the
bidding process, the Auction, and the Sale without compliance with the above enumerated requirements.

The Debtors reserve the right to negotiate with any Qualified Bidder in advance of the Auction to cure
any deficiencies in a bid that is not initially deemed a Qualified Bid.

No later than one (1) business day prior to the Auction, the Debtors shall notify the Stalking Horse
Bidder, the DIP Lender, the Prepetition Secured Lender and all Qualified Bidders in writing as to whether
or not any bids (other than the Stalking Horse Agreement) constitute Qualified Bids, and will notify each
Qualified Bidder that has submitted a bid (other than the Stalking Horse Bidder), whether such Qualified
Bidder’s bid constitutes a Qualified Bid promptly after such determination has been made.

Each Potential Bidder shall comply with all reasonable requests for additional information by the Debtors
or their advisors regarding such Potential Bidder’s financial wherewithal to consummate the Sale. Failure
by the Potential Bidder to comply with such requests may be a basis for the Debtors to determine that a


                                                     -4-
CHAR2\2248998v4
  Case 20-30149         Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08                 Desc Main
                                    Document      Page 57 of 70


Potential Bidder is not a Qualified Bidder and that bid made by a Potential Bidder or a Qualified Bidder is
not a Qualified Bid.

        Bid Deadline

A Qualified Bidder that desires to make a bid will deliver written copies of its bid to the following parties
(collectively, the “Notice Parties”): (i) proposed counsel to the Debtors: Moore & Van Allen PLLC, 100
North Tryon Street, Suite 4700, Charlotte, NC 28202 (Attn: Zachary H. Smith),
zacharysmith@mvalaw.com; (ii) counsel to the Stalking Horse Bidder, the DIP Lender and Sonic: DLA
Piper LLP (US), 1201 W. Peachtree Street N.E., Suite 2800, Atlanta, GA 30309 (Attn: Daniel M. Simon),
daniel.simon@dlapiper.com; (iii) counsel to the Prepetition Secured Lender, Lazer, Aptheker Rosella &
Yedid, P.C., Melville Law Center, 225 Old Country Road, Melville, NY 11747 (Attn: Jennifer L.
Silvestro), silvestro@larypc.com; and (iv) counsel to the Committee, if any, so as to be received by the
foregoing parties no later than 4:00 p.m. (EST) on March 24, 2020 (the “Bid Deadline”). The Bid
Deadline may be extended by the Debtors in consultation with the Consultation Parties.

        Evaluation of Competing Bids

A Qualified Bid will be valued based upon several factors including, without limitation, (1) the amount of
the Purchase Price provided by such bid, (2) the risks and timing associated with consummating such bid,
(3) any proposed revisions to the Stalking Horse Agreement and/or the proposed sale order, (4) the ability
of the Qualified Bidder to obtain appropriate franchise approvals, and (5) any other factors deemed
relevant by the Debtors, in consultation with the Committee (and to the extent that the Stalking Horse
Bidder does not have a Subsequent Bid pending, the DIP Lender). For purposes of such valuation, the
full face amount of a credit bid shall be deemed to have the same value as the equivalent amount of cash.
The Debtors shall treat comparable credit bids and cash bids as equivalent and no credit bid shall be
considered inferior to a comparable cash bid because it is a credit bid. The DIP Lender shall have the
right, and neither the Debtors nor the Prepetition Secured Lender shall oppose such right, to credit bid any
or all of the obligations under the DIP Facility in connection with any disposition of property of the
Debtors’ estates. The Prepetition Secured Lender shall have the right to credit bid any or all of the
obligations owed to it by the Debtors in connection with any disposition of property of the Debtors’
estates; provided, however, that the following conditions must be met: (i) such credit bid by the
Prepetition Secured Lender may be exercised only at an Auction (as defined below) in the event that a
third-party (other than the Stalking Horse Bidder or the Prepetition Secured Lender) timely submits a bid
that is higher and otherwise better than the Stalking Horse Bidder’s bid; (ii) prior to the Auction, the
Prepetition Secured Lender identifies an operator that is acceptable to Sonic in its sole discretion, and
provides adequate assurance of future performance in connection with the assumption and assignment of
the franchise agreements; and (iii) contains a minimum cash component necessary to pay, among other
things, the outstanding obligations under the DIP Facility, the Stalking Horse Protections any cure
payments necessary associated with the assumption/assignment of executory contracts and unexpired
leases, including amounts owing to the Stalking Horse Bidder (or its affiliates’) under its franchise
agreements.

        No Qualified Bids

If the Debtors do not receive any Qualified Bids other than the Stalking Horse Agreement, the Debtors
will not hold an auction and the Stalking Horse Bidder will be named the Successful Bidder upon the
expiration of the Bid Deadline.




                                                    -5-
CHAR2\2248998v4
  Case 20-30149           Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08               Desc Main
                                     Document      Page 58 of 70


        Auction Process.

If the Debtors receive one or more Qualified Bids in addition to the Stalking Horse Agreement, the
Debtors will conduct an auction of the Purchased Assets (the “Auction”), which shall take place at 10:00
a.m. (EDT) on April 1, 2020, at the offices of Moore & Van Allen PLLC, 100 North Tryon Street, Suite
4700, Charlotte, North Carolina 28202, or such other date, time and location as shall be timely
communicated to all entities entitled to attend the Auction. The Auction, which shall be recorded and
transcribed, shall run in accordance with the following procedures:

                  a. only the Debtors, the Stalking Horse Bidder, any other Qualified Bidder that has
                     timely submitted a Qualified Bid, the Prepetition Secured Lender, the DIP Lender,
                     Sonic and the Committee, and the advisors to each of the foregoing shall attend the
                     Auction in person;

                  b. only the Stalking Horse Bidder and such other Qualified Bidders who have timely
                     submitted Qualified Bids will be entitled to make any subsequent bids at the Auction;

                  c. the Stalking Horse Bidder will, notwithstanding the elements of the Stalking Horse
                     Purchase Price, be entitled to make subsequent bids for all or substantially all or any
                     combination of the Purchased Assets comprised of further credit bids, cash,
                     additional or different consideration of any type, or any combination of the
                     foregoing;

                  d. each Qualified Bidder shall be required to confirm that it has not engaged in any
                     collusion, within the meaning of section 363(n) of the Bankruptcy Code with respect
                     to any Bids submitted or not submitted in connection with the Sale;

                  e. at least one (1) business day prior to the Auction, each Qualified Bidder who has
                     timely submitted a Qualified Bid must inform the Debtors whether it intends to attend
                     the Auction and all Qualified Bidders wishing to attend the Auction must have at
                     least one individual representative with authority to bind such Qualified Bidder in
                     attendance at the Auction in person; provided that in the event a Qualified Bidder
                     elects not to attend the Auction, such Qualified Bidder’s Qualified Bid shall
                     nevertheless remain fully enforceable against such Qualified Bidder until the
                     selection of the Successful Bidder and Back-Up Bidder at the conclusion of the
                     Auction. At least one (1) business day prior to the Auction, the Debtors will provide
                     copies of the Qualified Bid, or combination of Qualified Bids, which the Debtors
                     believe, after consultation with the Consultation Parties, is the highest or otherwise
                     best offer for all or any portion of the Purchased Assets (the “Starting Bid”) to the
                     Stalking Horse Bidder and all other Qualified Bidders who have timely submitted
                     Qualified Bids. For the avoidance of doubt, the Starting Bid may comprise multiple
                     Qualified Bids if bids are submitted for less than all of the Purchased Assets, so long
                     as the aggregate consideration paid in connection with such multiple Qualified Bids,
                     taken together, represents the highest and best offer for the Purchased Assets;

                  f.   all Qualified Bidders who have timely submitted Qualified Bids will be entitled to be
                       present for all Subsequent Bids (as defined below) at the Auction and the actual
                       identity of each Qualified Bidder will be disclosed on the record at the Auction;

                  g. the Debtors, after consultation with the Consultation Parties, may modify, employ
                     and announce at the Auction additional or amended procedural rules that are


                                                     -6-
CHAR2\2248998v4
  Case 20-30149           Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08                 Desc Main
                                      Document      Page 59 of 70


                       reasonable under the circumstances for conducting the Auction, provided that such
                       rules (i) are not inconsistent with the Bidding Procedures, the Bankruptcy Code, or
                       any order of the Court entered in connection herewith; and (ii) are disclosed to each
                       Qualified Bidder attending the Auction; and

                  h. bidding at the Auction will begin with the Starting Bid and continue in bidding
                     increments (each, a “Subsequent Bid”) providing a net value to the Debtors’ estates
                     of at least $100,000 above the prior bid. After the first round of bidding and between
                     each subsequent round of bidding, the Debtors, after consultation with the Committee
                     (and to the extent that the Stalking Horse Bidder does not have a Subsequent Bid
                     pending, the DIP Lender), shall announce the bid (and the value of such bid) that they
                     believe to be the highest or otherwise best Bid (each, the “Leading Bid”).

                  i.   A round of bidding will conclude after each participating Qualified Bidder has had
                       the opportunity to submit a Subsequent Bid with full knowledge of the Leading Bid.

                  j.   Except as specifically set forth herein, for the purpose of evaluating the value of the
                       Purchase Price provided by each Subsequent Bid (including any Subsequent Bid by
                       the Stalking Horse Bidder), the Debtors shall consider the Stalking Horse Protections
                       as well as any additional liabilities to be assumed by a Qualified Bidder, and any
                       additional costs which may be imposed on the Debtors.

                  k. The Debtors may accept bids for any portion of the Purchased Assets, as well as bids
                     for substantially all of the Purchased Assets; provided, however, that a Qualified Bid
                     that offers to purchase only a portion of the Purchased Assets may only be part of the
                     Successful Bid to the extent that the value of such Qualified Bid, in combination with
                     the value of other Qualified Bids for other Purchased Assets, exceeds the value of
                     any then-pending Qualified Bid for all or substantially all the Purchased Assets.

        Selection of Successful Bid

Prior to the conclusion of the Auction, the Debtors, in consultation with the Consultation Parties, will
review and evaluate each Qualified Bid submitted at the Auction (including by the Stalking Horse Bidder)
in accordance with the procedures set forth herein and determine which offer is the highest or otherwise
best offer (one or more such bids, collectively the “Successful Bid” and the bidder(s) making such bid(s),
collectively, the “Successful Bidder”), and communicate to the Stalking Horse Bidder and the other
Auction participants the identity of the Successful Bidder and the details of the Successful Bid. The
determination of the Successful Bid by the Debtors at the conclusion of the Auction shall be final, subject
only to approval by the Court. In determining whether a bid is a Successful Bid, in the exercise of their
reasonable, good-faith business judgment, and in the exercise of their fiduciary duties, the Debtors shall,
in good faith, consider, inter alia, the following factors:

        a.        The total expected consideration to be received by the Debtors;

        b.        The likelihood of the bidder’s ability to close a transaction and the timing thereof;

        c.        The ability of the bidder to satisfy necessary approvals (regulatory, Sonic franchisee, or
                  otherwise), and the timing for obtaining such; and

        d.        The expected net benefit to the estates.



                                                     -7-
CHAR2\2248998v4
  Case 20-30149        Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08               Desc Main
                                   Document      Page 60 of 70


The Qualified Bidder with the next highest or otherwise best Qualified Bid, as determined by the Debtors
in consultation with the Committee and the Prepetition Secured Lender (and to the extent that the Stalking
Horse Bidder does not have a Subsequent Bid pending, the DIP Lender), will be required to serve as the
back-up bidder (“Back-Up Bidder”) and its bid open and irrevocable until the later to occur of twenty (20)
days after the Sale Hearing and closing on the Successful Bid with the Successful Bidder; provided,
unless stated on the record at the Auction, the Stalking Horse Purchaser agrees that if it is not the
Successful Bidder at the Auction, it will serve as the Back-Up Bidder on the terms set forth in the
Stalking Horse Agreement (and not any subsequent bids made by Stalking Horse Purchaser at the
Auction), in the event the Successful Bidder fails to consummate the Sale. If the Successful Bidder fails
to consummate the Sale, the Back-Up Bidder will be deemed to be the new Successful Bidder, and the
Debtors will be authorized and directed to consummate the Sale with the Back-Up Bidder without further
order of the Court.

Within two (2) business days after conclusion of the Auction, the Successful Bidder shall complete and
execute all agreements, contracts, instruments and other documents necessary to consummate the
Successful Bid. Within two (2) business days after conclusion of the Auction, the Debtors shall file a
notice with the Court identifying the Successful Bidder and the Back-Up Bidder.

The Debtors will sell the Purchased Assets to the Successful Bidder pursuant to the terms of the
Successful Bid upon the approval of such Successful Bid by the Court at the Sale Hearing.

        Return of Deposits

The Good Faith Deposit of the Successful Bidder shall, upon consummation of the Successful Bid, be
credited to the purchase price paid. If the Successful Bidder fails to consummate the Successful Bid, then
the Good Faith Deposit shall be forfeited to, and retained by, the Debtors in accordance with the
applicable transaction agreement. All Good Faith Deposits shall be returned to each bidder not selected
by the Debtors as the Successful Bidder or the Back-Up Bidder no later than five (5) business days
following the conclusion of the Auction.

THE STALKING HORSE PROTECTIONS

In recognition of its expenditure of time, energy, and resources, the Debtors have agreed that if the
Stalking Horse Bidder is not the Successful Bidder, the Debtors will pay the Stalking Horse Bidder (i) an
aggregate break-up fee equal to $450,000, solely to the extent that the final order approving the Debtors’
postpetition financing from the DIP Lender does not provide for a “roll-up” of at least $450,000 of
prepetition obligations due and owing by SD-Missouri to the DIP Lender and (ii) an amount in cash equal
to the aggregate amount of the reasonable charges, costs, fees, payments, and expenses (including,
without limitation, all reasonable fees, expenses and disbursements of any representatives of the Stalking
Horse Bidder) paid or incurred by or on behalf of Stalking Horse Bidder relating to or in connection with
its bid, to the extent not otherwise paid, which such amount shall be estimated and communicated to the
Qualified Bidders on or prior to the Auction (the “Expense Reimbursement,” and together with the Break-
Up Fee, the “Stalking Horse Protections”). The Stalking Horse Protections shall be payable as provided
for pursuant to the terms of the Stalking Horse Agreement.

The Sellers have agreed that their obligation to pay the Stalking Horse Protections pursuant to the
Stalking Horse Agreement shall survive termination of the Stalking Horse Agreement, and, to the extent
owed by the Sellers, constitute an administrative expense claim under sections 503(b) and 507 of the
Bankruptcy Code against each Seller, and, notwithstanding section 507(a) of the Bankruptcy Code, be
payable in accordance with the terms and conditions of the Stalking Horse Agreement and the Bidding
Procedures Order.


                                                  -8-
CHAR2\2248998v4
  Case 20-30149        Doc 72      Filed 02/17/20 Entered 02/17/20 19:36:08              Desc Main
                                   Document      Page 61 of 70


SALE HEARING

        The Debtors will seek entry of an order from the Court at a hearing (the “Sale Hearing”) to begin
on or before April 8, 2020 at 10:00 a.m. (EDT), subject to the availability of the Court, to approve and
authorize the Sale to the Successful Bidder on the terms and conditions memorialized in the Successful
Bid and in accordance with the Bidding Procedures.




                                                  -9-
CHAR2\2248998v4
  Case 20-30149   Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08   Desc Main
                             Document      Page 62 of 70



                                       Exhibit 2

                           Notice of Auction and Sale Hearing




CHAR2\2248207v3
Case 20-30149               Doc 72        Filed 02/17/20 Entered 02/17/20 19:36:08                             Desc Main
                                          Document      Page 63 of 70



                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION


     ______________________________________________
                                                   )
     In re:                                        )                                 Chapter 11 (Joint Administration)
                                                   )
     SD-Charlotte, LLC, et al.,1                   )                                 Case No. 20-30149
                                                   )
                    Debtors.                       )
                                                   )
     ______________________________________________)


                             NOTICE OF AUCTION AND SALE HEARING

                       PLEASE TAKE NOTICE THAT:


         1.     On February 17 2020, SD-Charlotte, LLC, RTHT Investments, LLC, SD
 Restaurant Group, LLC, SD-Missouri, LLC and Southern Deli Holdings, LLC (the
 “Debtors”) filed a motion (the “Motion”)2 [Docket No. __] for Orders Pursuant to 11
 U.S.C. §§ 363 and 365 and Fed. R. Bankr. P. 2002 and 6004 (I)(A) Approving Bidding
 Procedures and Auction and (B) Scheduling Sale Hearing and Approving Notice Thereof;
 (II) Authorizing the Sale of Substantially All of the Sonic Drive-In Restaurants Free and
 Clear of All Liens, Claims, Encumbrances, and Other Interests; (III) Authorizing the
 Assumption and Assignment of Certain Executory Contracts and Unexpired Leases; and
 (IV) Granting Related Relief.

         2.      The Debtors are seeking to sell the Sonic Assets to the Successful Bidder(s)
 or Back-Up Bidder(s). Approval of the sale of Sonic Assets to either the Successful
 Bidder(s) or Back-Up Bidder(s) may result in, among other things, the assumption,
 assignment and/or transfer by the Debtors of certain executory contracts and unexpired
 leases. If you are a party to an executory contract or lease with one or more of the Debtors,
 you will receive a separate notice that contains relevant dates and other information that
 may impact you as a party to any such executory contract or lease.

         3.     On _________, 2020, the United States Bankruptcy Court for the Western
 District of North Carolina entered the Bidding Procedures Order. Pursuant to the Bidding
 Procedures Order, if the Debtors receive any Qualified Bids (as defined in the Bidding
 Procedures), other than the bid of the Sonic Stalking Horse Bidder, auction for any or all

 1   The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-Charlotte,
      LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC (8294) and
      Southern Deli Holdings, LLC (9425).
 2   Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.


                                                               1
 CHAR2\2248225v1
Case 20-30149      Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                              Document      Page 64 of 70



 of the Sonic Assets shall take place on April 1, 2020, at 10:00 a.m. (EDT), at the offices
 of Moore & Van Allen PLLC, 100 North Tryon, Suite 4700, Charlotte, NC 28202, or at
 such other place and time as the Debtors shall notify all Qualified Bidders and other
 invitees and creditors. Only parties that have submitted a Qualified Bid in accordance with
 the Bidding Procedures, attached to the Bidding Procedures Order as Exhibit 1, by no later
 than March 24, 2020 at 4:00 p.m. (EDT) (the “Bid Deadline”), may participate at the
 Auction. If, however, no such Qualified Bid is received by the Bid Deadline (other than
 the bid of the Sonic Stalking Horse Bidder), then the Auction will not be held. Any party
 that wishes to take part in this process and submit a bid for the Sonic Assets must submit
 its bid prior to the Bid Deadline and in accordance with the Bidding Procedures.

         4.     The Sale Hearing to consider approval of the Sale of the Sonic Assets to the
 Successful Bidder(s) or Back-Up Bidder(s) free and clear of all liens, claims and
 encumbrances will be held before the Honorable Laura T. Beyer in the United States
 Bankruptcy Court for the Western District of North Carolina, 401 West Trade Street
 Charlotte, NC 28202 on April 8, 2020, at 10:00 a.m. (EDT), Courtroom 1-5, or at such
 other time thereafter as counsel may be heard. The Sale Hearing may be adjourned from
 time to time without further notice to creditors or parties in interest other than by
 announcement of the adjournment in open court on the date scheduled for the Sale Hearing.

         5.      Objections, if any, to the Sale, adequate assurance of future performance by
 the Sonic Stalking Horse Bidder, or the relief requested in the Motion (other than with
 respect to (i) cure amounts (which are subject to a separate notice)); or (ii) the conduct of
 the Auction or adequate assurance of future performance if the Sonic Stalking Horse Bidder
 is not the Successful Bidder (which are subject to paragraph 6 below)) must: (i) be in
 writing; (ii) comply with the Bankruptcy Rules and the Local Rules; (iii) be filed with the
 clerk of the Bankruptcy Court for the Western District of North Carolina, 401 West Trade
 Street, Room 111, Charlotte, NC 28202, on or before the later of (x) April 3, 2020 at 4:00
 p.m. (EDT) and (y) three business days prior to the Sale Hearing (the “Sale Objection
 Deadline”), or such later date and time as the Debtors may agree; and be served so as to be
 received no later than 4:00 p.m. (EDT) on the same day, upon counsel for the Debtors,
 Moore & Van Allen, PLLC, 100 North Tryon Street, Suite 4700, Charlotte, NC 28202
 (Attn: Gabriel Mathless, Esq.).

        6.     Objections, if any, to the conduct of the Auction, or adequate assurance of
 future performance by the Successful Bidder if the Successful Bidder is not the Sonic
 Stalking Horse Bidder, may be raised at the Sale Hearing.

      7.   UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN
 ACCORDANCE WITH THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE
 BANKRUPTCY COURT AND THE BANKRUPTCY COURT MAY GRANT THE
 RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER HEARING AND
 NOTICE.

        8.      This Notice and the Sale Hearing is subject to the complete terms and
 conditions of the Motion, the Bidding Procedures Order, and the Bidding Procedures,
 which shall control in the event of any conflict and the Debtors encourage parties-in-

                                              2
 CHAR2\2248225v1
Case 20-30149     Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08          Desc Main
                             Document      Page 65 of 70



 interest to review such documents in their entirety. Parties interested in receiving more
 information regarding the sale of the Sonic Assets or in obtaining a copy of any related
 document, subject to any necessary confidentiality agreement, may make a written request
 to proposed counsel for the Debtors, Moore & Van Allen, PLLC, 100 North Tryon Street,
 Suite 4700, Charlotte, NC 28202 (Attn: Gabriel Mathless, gabemathless@mvalaw.com).

  Dated: February [__], 2020       MOORE & VAN ALLEN PLLC


                                   Zachary H. Smith (NC Bar 48993)
                                   Hillary B. Crabtree (NC Bar 26500)
                                   James Langdon (NC Bar 23241)
                                   Gabriel Mathless (NC Bar 48857)
                                   Joanne Wu (NC Bar 55044)
                                   100 N. Tryon Street, Suite 4700
                                   Charlotte, NC 28202
                                   Telephone: (704) 331-1000
                                   Facsimile: (704) 339-5968
                                   Email: hillarycrabtree@mvalaw.com
                                   Email: jimlangdon@mvalaw.com
                                   Email: gabemathless@mvalaw.com
                                   Email: joannewu@mvalaw.com

                                   Proposed Counsel to the Debtors and Debtors-In-
                                   Possession




                                            3
 CHAR2\2248225v1
  Case 20-30149   Doc 72   Filed 02/17/20 Entered 02/17/20 19:36:08   Desc Main
                           Document      Page 66 of 70



                                    Exhibit 3

                      Notice of Assumption and Assignment




CHAR2\2248207v3
Case 20-30149               Doc 72        Filed 02/17/20 Entered 02/17/20 19:36:08                             Desc Main
                                          Document      Page 67 of 70



                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
     ______________________________________________
                                                   )
     In re:                                        )                                 Chapter 11 (Joint Administration)
                                                   )
     SD-Charlotte, LLC, et al.,1                   )                                 Case No. 20-30149
                                                   )
                    Debtors.                       )
                                                   )
     ______________________________________________)


                           NOTICE OF ASSUMPTION AND ASSIGNMENT

 PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.     On [_________], the United States Bankruptcy Court for the Western
 District of North Carolina (the “Bankruptcy Court”) entered an order (the “Bidding
 Procedures Order”),2 pursuant to sections 105(a), 363, 365, 503, 506, 507 and 552 of title
 11 of the United States Code (the “Bankruptcy Code”), rules 2002, 6004, 6006 and 9014
 of the Federal Rules of Bankruptcy, in the chapter 11 cases of SD-Charlotte, LLC, RTHT
 Investments, LLC, SD Restaurant Group, LLC, SD-Missouri, LLC and Southern Deli
 Holdings, LLC (the “Debtors”) approving, among other things, the fixing of cure amounts
 (the “Cure Amounts”) related to the Debtors’ potential assumption, assignment and/or
 transfer of certain executory contracts, unexpired leases, and other agreements (the
 “Executory Contracts and Unexpired Leases”) listed on Exhibit A annexed hereto in
 connection with the sale (the “Sale”) of certain of the Debtor’s assets (the “Assets”). The
 Debtors may assume, assign, and/or transfer the Executory Contracts and Unexpired
 Leases to the Successful Bidder or Back-Up Bidder for the Assets under the bidding
 procedures (the “Bidding Procedures”) approved by the Bankruptcy Court and attached to
 the Bidding Procedures Order as Exhibit 1. A hearing to consider approval of the Sale of
 the Assets to the Successful Bidder or Back-Up Bidder free and clear of all liens, claims
 and encumbrances will be held before the Honorable Laura T. Beyer in the United States
 Bankruptcy Court for the Western District of North Carolina, 401 West Trade Street
 Charlotte, NC 28202 on April 8, 2020 at 10:00 a.m. (EDT), or at such other time thereafter
 as counsel may be heard (the “Sale Hearing”).

        2.     The Debtors have identified the Executory Contract(s) or Unexpired
 Lease(s) to which you are a party listed on Exhibit A. In the event that a determination
 is made by the Debtors and the Successful Bidder(s) or Back-Up Bidder(s) to seek
 1The   Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-Charlotte,
     LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC (8294) and
     Southern Deli Holdings, LLC (9425).
 2   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
     Procedures Order.



                                                               1
 CHAR2\2248399v2
Case 20-30149       Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08             Desc Main
                               Document      Page 68 of 70



 assumption and assignment of such Executory Contract(s) or Unexpired Lease(s) in
 connection with the Sale, the Debtors believe that any and all defaults (other than the filing
 of these Chapter 11 Cases) and actual pecuniary losses under the Executory Contracts and
 Unexpired Leases can be cured by the payment of the Cure Amounts listed on Exhibit A
 annexed hereto. If no amount is listed on the Notice of Assumption and Assignment with
 respect to an Executory Contract or Unexpired Lease, the Debtors believe that there is no
 Cure Amount applicable to such Executory Contract or Unexpired Lease.

         3.      Any objections to (i) the assumption, assignment and/or transfer of an
 Executory Contract or Unexpired Lease; or (ii) the amount asserted as the Cure Amount
 (each, a “Cure Amount/Assignment Objection”), must be in writing and shall set forth the
 cure amount being claimed by the objecting party, the dates and corresponding amounts of
 the alleged defaults by the Debtors, and a brief statement of any and all other grounds for
 objection to assumption and assignment. If a Cure Amount/Assignment Objection is
 timely filed, the Debtors, with the approval of the Successful Bidder, may resolve any Cure
 Objection by mutual agreement with the objecting counterparty to any Executory Contract
 or Unexpired Lease without further order of the Court. In the event that the Debtors, the
 Successful Bidder and any objecting party are unable to consensually resolve any Cure
 Objection prior to the Sale Hearing, the Debtors shall request that the Court resolve such
 Cure Objection at the Sale Hearing.

        4.     Unless the Cure Amount/Assignment Objection is timely filed and served,
 the assumption, assignment and/or transfer of the applicable Executory Contracts and
 Unexpired Leases will proceed without further notice at the Sale Hearing.

         5.      Parties that fail to file and serve timely Cure Amount/Assignment
 Objections shall (i) be forever barred from objecting to the Cure Amount and from
 asserting any additional cure or other amounts with respect to such Executory Contract or
 Unexpired Lease and the Debtors shall be entitled to rely solely upon the Cure Amount
 listed on Exhibit A; and (ii) subject to the procedures for objecting to adequate assurance
 of future performance as set forth below, be deemed to have consented to the assumption,
 assignment and/or transfer of such Executory Contract or Unexpired Lease to the
 Successful Bidder or Back-Up Bidder and shall be forever barred and estopped from
 asserting or claiming against the Debtors, the Successful Bidder or Back-Up Bidder, in
 relation to this sale, that any additional amounts are due or defaults exist, or additional
 conditions to assumption, assignment and/or transfer must be satisfied, under such
 Executory Contract or Unexpired Lease.

         6.      If no Cure Amounts are due under an Executory Contract or Unexpired
 Lease, or if the non-Debtor Party agrees to the Cure Amounts listed on Exhibit A hereto,
 and the non-Debtor party to the Executory Contract or Unexpired Lease does not otherwise
 object to the Debtors’ assumption, assignment and/or transfer of the Executory Contract or
 Unexpired Lease, no further action needs to be taken on the part of that non-Debtor party.

         7.       To be considered a timely Cure Amount/Assignment Objection, the Cure
 Amount/Assignment Objection must be filed with the Bankruptcy Court and served upon
 (i) counsel for the Debtors, Moore & Van Allen PLLC, 100 North Tryon Street, Suite 4700,


                                               2
 CHAR2\2248399v2
Case 20-30149      Doc 72     Filed 02/17/20 Entered 02/17/20 19:36:08            Desc Main
                              Document      Page 69 of 70



 Charlotte, NC 28202 (Attn: Hillary B. Crabtree) (“MVA”) by no later than the earlier of
 (x) fourteen (14) days after service of this Notice and (y) March 21, 2020, at 4:00 p.m.
 (EDT) (the “Cure/Assignment Objection Deadline”).

         8.      Any objection (the “Stalking Horse Adequate Assurance Objection”)
 concerning whether the Stalking Horse Bidder can provide adequate assurance of future
 performance as required by section 365 of the Bankruptcy Code must be in writing and set
 forth with specificity the nature of the objection. To be considered a timely Stalking Horse
 Adequate Assurance Objection, the Stalking Horse Adequate Assurance Objection must
 be filed with the Bankruptcy Court and served upon MVA by no later than the later of (x)
 April 3, 2020 at 4:00 p.m. (EDT) and (y) three business days prior to the Sale Hearing.

         9.      An entity other than the Stalking Horse Bidder may be selected as the
 Successful Bidder(s) or Back-Up Bidder(s) at the Auction. The non-Debtor counterparty
 to any Executory Contract or Unexpired Lease wishing to know the identities of all
 Qualified Bidders (and therefore potential Successful Bidders(s)), and the actual
 Successful Bidder, prior to the Sale Hearing, may provide such non-Debtor counterparty’s
 email address or fax number to Debtors’ counsel (at the contact information provided
 below) prior to the Bid Deadline. All such parties who provide an email address or fax
 number to Debtors’ counsel as provided in the immediately preceding sentence (i) will be
 emailed by Debtors’ counsel the identities of all Qualified Bidders the day after the Bid
 Deadline; and (ii) if they wish, may request prior to the Auction copies from Debtors’
 counsel of the adequate assurance information submitted to the Debtors by any Qualified
 Bidder (which information shall be provided subject to such non-Debtor counterparty’s
 entry into a confidentiality agreement acceptable to such Qualified Bidder). All such non-
 Debtors counterparties who provide an email address or fax number to Debtors’ counsel in
 accordance with the foregoing will be notified of the Successful Bidder by email from
 Debtors’ counsel immediately (and by no later than two (2) hours) after the Auction
 concludes. If the Stalking Horse Bidder is not the Successful Bidder, then any objection
 by non-Debtor parties to the Assigned Contracts solely concerning the issue of whether the
 Successful Bidder can provide adequate assurance of future performance as required by
 section 365 of the Bankruptcy Code may be raised at the Sale Hearing.

         10.    The Successful Bidder(s) or the Back-Up Bidder(s), as the case may be,
 may determine to exclude any Executory Contract or Unexpired Lease from the list of
 Executory Contracts and Unexpired Leases proposed to be assumed and assigned under
 the Purchase Agreement or Stalking Horse Agreement through the Closing Date; provided,
 however, the non-Debtor party or parties to any such excluded contract or lease will be
 notified of such exclusion by written notice mailed within two (2) business days of such
 determination.

         11.    The Debtors’ decision to sell, assign and/or transfer to the Successful
 Bidder(s) or Back-Up Bidder(s) the Executory Contracts and Unexpired Leases is subject
 to Court approval and the Sale Closing Date. Accordingly, absent such Sale Closing Date,
 the Executory Contracts and Unexpired Leases shall not be deemed to be sold, assigned
 and/or transferred, and shall in all respects be subject to further administration under the
 Bankruptcy Code. The inclusion of any document on the list of Executory Contracts and

                                              3
 CHAR2\2248399v2
Case 20-30149      Doc 72    Filed 02/17/20 Entered 02/17/20 19:36:08           Desc Main
                             Document      Page 70 of 70



 Unexpired Leases shall not constitute or be deemed to be a determination or admission that
 such document is, in fact, an executory contract or unexpired lease within the meaning of
 the Bankruptcy Code (all rights with respect thereto being expressly reserved). Nor shall
 the inclusion of any document constitute an admission of liability by the Debtors or their
 estates.

  Dated: March [_], 2020            MOORE & VAN ALLEN PLLC


                                    Zachary H. Smith (NC Bar 48993)
                                    Hillary B. Crabtree (NC Bar 26500)
                                    James Langdon (NC Bar 23241)
                                    Gabriel Mathless (NC Bar 48857)
                                    Joanne Wu (NC Bar 55044)
                                    100 N. Tryon Street, Suite 4700
                                    Charlotte, NC 28202
                                    Telephone: (704) 331-1000
                                    Facsimile: (704) 339-5968
                                    Email: hillarycrabtree@mvalaw.com
                                    Email: jimlangdon@mvalaw.com
                                    Email: gabemathless@mvalaw.com
                                    Email: joannewu@mvalaw.com

                                    Proposed Counsel to the Debtors and Debtors-In-
                                    Possession




                                             4
 CHAR2\2248399v2
